Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 1 of 78 PageID #: 133




                    EXHIBIT 5
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 2 of 78 PageID #: 134




          PART I – SCHEDULE – SECTION C – STATEMENT OF WORK




           COURT SECURITY OFFICER SERVICES

                1st, 5th, and 8th Federal Judicial Circuits



                                     C-1
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 3 of 78 PageID #: 135




TABLE OF CONTENTS

C.1    BACKGROUND ............................................................................................................................. 3
C.2    SCOPE OF WORK .......................................................................................................................... 3
C.3    CONTRACTOR PERSONNEL ...................................................................................................... 4
C.4    CSO QUALIFICATIONS................................................................................................................ 9
C.5    CONTRACTORS VETTING REQUIREMENTS ........................................................................ 12
C.6    APPLICATION PACKAGE REQUIREMENTS .......................................................................... 13
C.7    TURNOVER .................................................................................................................................. 14
C.8    GOVERNMENT’S BACKGROUND INVESTIGATION PROCEDURES ................................ 14
C.9    PHYSICAL AND MEDICAL STANDARDS .............................................................................. 15
C.10   PROVISIONS REGARDING THE HIRING OF TEMPORARY CSOs ...................................... 29
C.11   AUTHORIZATION TO PERFORM ............................................................................................. 31
C.12   TRAINING AND QUALIFICATION REQUIREMENTS ........................................................... 32
C.13   TRAINING ADMINISTRATION ................................................................................................. 38
C.14   COMPLIANCE WITH CSO PERFORMANCE STANDARDS .................................................. 44
C.15   AUTHORITY ................................................................................................................................ 48
C.16   POSITION AND STAFFING POST REQUIREMENTS ............................................................. 49
C.17   ALTERNATE LOCATIONS, SPECIAL SECURITY, AND TEMPORARY POST
        ASSIGNMENTS ......................................................................................................................... 51
C.18   APPEARANCE AND UNIFORM STANDARDS........................................................................ 51
C.19   GOVERNMENT FURNISHED PROPERTY ............................................................................... 56
C.20   CONTRACTOR’S PERSONNEL IDENTIFICATION CARDS .................................................. 60
C.21   UNFORESEEN GOVERNMENT CLOSURES ........................................................................... 60
C.22   EMERGENCIES ........................................................................................................................... 61
C.23   OVERTIME AND HOLIDAY PERFORMANCE ........................................................................ 61
C.24   REPORTS ...................................................................................................................................... 62
C.25   QUALITY ASSURANCE ............................................................................................................. 65
C.26   PHASE IN AND PHASE OUT TRANSITION PERIOD ............................................................. 67




                                                                      C-2
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 4 of 78 PageID #: 136




SECTION C – DESCRIPTION / SPECIFICATIONS / STATEMENT OF WORK

COURT SECURITY OFFICERS (CSO) PROGRAM

C.1   BACKGROUND

      The Court Security Officer Program is managed by the Judicial Security Division within
      the United States Marshals Service (USMS). The Office of Court Security (OCS) is
      responsible for managing and developing an effective nationwide physical security
      program for federal judiciary court facilities. OCS oversees security services performed
      by more than 5,000 contracted Court Security Officers (CSO), filling over 4,200
      authorized full-time and shared positions within all United States Circuits and
      districts. CSOs safeguard approximately 440 court facilities throughout the nation. The
      OCS is comprised of four branches: Applications and Qualifications Branch (AQB);
      Judicial Security Inspectors Field Support Branch (JFSB); Training and Compliance
      Branch (TCB); and Management Support Branch (MSB). Each branch performs an
      integral part of the program’s operations, ensuring that individuals performing as CSOs
      are suitable and fit to protect the nation’s courts.

      One of the major responsibilities of the United States Marshals Service (USMS) is to
      ensure the safety of all federal courts and court employees against unauthorized, illegal,
      and potentially life-threatening activities. To accomplish the mission of courthouse
      security, the USMS contracts with private security contractors. The employees of the
      contractors, known as CSOs, are deputized as Special Deputy U.S. Marshals with
      firearms and arrest powers while on duty at their given worksites.

C.2   SCOPE OF WORK

      The Contractor shall provide all necessary personnel, management, supervision,
      administrative support, office facilities, transportation, materials, supplies, office
      equipment, and clothing provided by the Government (see Section C.19 Government
      Furnished Property), to perform court security services for the USMS, to include but not
      be limited to: entrance control; roving patrol; stationary post assignments; escort duties;
      securing courtrooms; law and order; preserve order; and enforce federal law while
      performing their duties.

      The Contractor shall prepare and maintain a variety of reports, manage Government
      provided equipment, test security equipment, provide training and weapons
      qualifications, assure each CSO applicant meets and maintains all suitability
      requirements of the contract to include, but not limited to: performance standards;
      medical standards; training; and weapons proficiency requirements.

      The USMS has entered into Interagency Acquisition Agreements (IAA) with other
      federal entities. Individuals performing Security Officer Services under an IAA are
      generally designated as Special Security Officers (SSOs). Agencies authorized to acquire
                                              C-3
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 5 of 78 PageID #: 137




          services under such agreements are listed in solicitation Attachment J.5. The services
          ordered under an IAA shall be in full compliance with the terms and conditions of this
          statement of work.

          During the term of this contract, including any extensions, the security coverage required
          may change (increase or decrease) as deemed necessary by the Government.

C.3       CONTRACTOR PERSONNEL

C.3.1 Court Security Officers (CSOs)
      The Contractor shall ensure that CSO applicants and CSOs working under this contract
      are in good physical condition and able to stand for long periods of time, and do not have
      any physical conditions that would prevent performing job duties. The CSO shall carry a
      fully loaded weapon in accordance with the Statement of Work. When performing in an
      official capacity, a CSO may detain an individual until relief is provided by a USMS
      official or another law enforcement officer. Any use of force shall comply with USMS
      Policy Directive 2.1 Use of Force (see Attachment J.4(A) and Attachment J.4(B)) and the
      Department of Justice (DOJ) Use of Deadly Force (see Attachment J.4(C)). In the event
      of an emergency, the Government (USMS) reserves the right to direct the activities of all
      the CSOs, and may require the Contractor to cover posts and perform duties outside of
      the court facility.

C.3.1.1
          The Contractor shall provide qualified CSOs at each District facility designated by the
          Government. The Contracting Officer (CO) shall appoint a Contracting Officer’s
          Representative (COR) in each District. The COR will provide the Contractor with post
          orders for each post assignment. The Contractor shall also ensure that all duties required
          of the CSO shall be performed within the scope of this contract.

C.3.1.1.1
       At a minimum, CSOs shall be required to perform the following:
       • Entrance Control - The CSO shall enforce the District’s entry and identification
           system. This includes operating security screening equipment for prohibited items
           (e.g., cameras, cell phones, weapons, and explosives.) CSOs shall ensure all carriage
           items are properly screened to include handbags, backpacks, briefcases, computers,
           baby carriages, strollers, wheelchairs, and all other packages entering the building.
           Detected prohibited items shall be immediately brought to the visitor’s attention, and
           are to be confiscated (e.g., illegal weapons) or given back to the individual for
           removal from the premises before entry is allowed. Depending on the local
           governing rules of the facility, the visitor may be permitted to store non-dangerous
           items on site and will be directed to the assigned designated area (only if that is the
           current practice for that facility) and retrieved by the visitor upon their departure. Any
           weapons, explosives or other dangerous or lethal items shall be immediately turned over to
           the USMS and documented on a CSO-003 Court Facility Incident Report, (see
           Attachment J.3(B)), by the CSO as soon as possible. Other non-dangerous,
                                                 C-4
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 6 of 78 PageID #: 138




          yet prohibited items, confiscated during the screening process shall be secured by the
          CSO in accordance with local rules and documented on the CSO-003 by the
          CSO. These non-dangerous item shall be turned over to the COR, within 24 hours or
          as soon as possible, after the incident occurred. The documentation shall provide a
          thorough account of the confiscation.
      •   Equipment Settings - Use of equipment such as Walk-Through metal detectors
          (WTMD), Hand-Held metal detectors (HHMD), X-ray machines, Closed-Circuit
          Television (CCTV) monitoring equipment, Explosive trace detectors (ETD), and
          other equipment, is mandatory under this contract and is subject to Government
          change at any time. The Contractor shall ensure all screening equipment is set to the
          required USMS Standard Settings. Failure to ensure screening equipment is set to
          USMS standards shall be considered a performance issue. The Government may
          change the USMS Standard Setting at its discretion. All setting changes shall occur
          within 5 working days of notification.
      •   Test and Report Emergency Equipment - The Contractor shall ensure that the
          condition and the status of all duress alarms, control panels, and battery-operated
          emergency lighting, as required by this contract is tested on a monthly basis. The
          Contractor shall detail these tests and submit the Emergency Systems Report (see
          C.24.5 Emergency Systems Report) to the COR no later than the 10th day following
          the end of the month (see Section F.3 Deliverables or Performance of this contract).
      •   Roving Patrol - The CSO shall patrol court facilities and grounds of the facility in
          accordance with applicable post orders.
      •   Stationary Post Assignments - The CSO shall man USMS authorized stationary posts.
          Assignments include, but are not limited to: monitoring CCTV; duress alarm systems
          and other security equipment; courtrooms; judge chambers; and jury rooms.
          However, CSOs shall not monitor cellblocks or handle and escort prisoners.
      •   Escort Duties -
                Escort Duties are authorized for official purposes and when deemed necessary
                 and approved by the COR. The CSO may provide armed escort services for
                 judges, court personnel, jurors, and other designated individuals. Generally,
                 this may include escorting an individual(s) to a garage or parking area, from
                 one room to another, or from one floor to another.
                Off-Site/Remote Judicial Proceedings - CSOs are authorized to provide
                 security services for off-site and remote judicial functions where access to the
                 site can be controlled and public screening conducted.
      •   Garage Parking and Pedestrian Control - Where applicable, the CSO shall direct
          traffic, control lights on court facility properties, and monitor vehicles and pedestrians
          as described in the post orders.




                                               C-5
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 7 of 78 PageID #: 139




          •   Courtroom Performance Requirements - The U.S. Marshal of each respective District
              shall classify the proceedings and determine when or if CSOs shall be utilized. CSOs
              may occasionally be assigned to provide courtroom security during hearings. This
              assignment would be to provide crowd control and to maintain the integrity of the
              judicial process. Additionally, the CSO shall ensure that all closed courtrooms are
              secure; inspect courtrooms prior to proceedings; test security devices and report the
              findings to the COR; and perform other duties concerning security of the court area.
          •   Preserve Order - The CSO shall provide security presence in the courtroom, enforce
              federal law and judicial orders within the courthouse, enforce local court rules
              regarding prohibited items, and provide protection to court proceedings as
              circumstances dictate.
          •   Telephone Usage - The CSO shall utilize Government furnished telephones located at
              an official post only for the purposes of conducting the services required under this
              contract.
          •   Lost and Found - The CSO shall turn over any articles found in a court facility or
              designated facility to the COR and complete a CSO-003 within 24 hours after the
              incident occurs.
          •   Reports and Records - The CSO shall prepare daily reports and records regarding
              contract performance issues, such as labor hours worked (both regular and overtime
              hours), accidents, fire, bomb threats, unusual incidents or unlawful acts that occurred
              within the court facility area. All reports and records prepared under this contract are
              law enforcement sensitive in nature and considered Government property. The
              Contractor shall ensure that all reports are prepared in a complete and accurate
              manner and submit them to the COR in accordance with the requirements stipulated
              in Section C.24 and Section F Deliverables or Performance of this contract.

C.3.2 Lead Court Security Officers (LCSO)
C.3.2.1
          Lead Court Security Officers (LCSOs) do not have full formal supervisory authority and
          do not directly supervise other employees. An LCSO functions simultaneously as a full
          time working CSO and in a lead capacity for an assigned shift. As a lead, the CSO
          performs additional general administrative duties. This position can be distinguished
          from those of the District Supervisor (DS), as the DS is a first-line supervisor for both
          LCSOs and CSOs.

C.3.2.2
          The LCSO shall coordinate daily activities at their respective facility in accordance with
          all contract requirements and directly with the COR to include but not be limited to:
          • Act as liaison between the COR and DS and/or the Contract Manager (CM) when the
               DS is not available.
          •   Assure all posts are covered as scheduled or as directed by the Government and
              assure that all CSOs are in proper uniform.
                                                  C-6
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 8 of 78 PageID #: 140




          •   Provide daily oversight of post requirements.
          •   Determine any changes that may be required in the District’s daily routine.
          •   Report Performance Standards Violations (PSVs).
          •   Keep the COR informed about post coverage, potential problems, and the actions that
              shall be taken to correct the problem(s).
          •   LCSOs do not perform as Quality Control Inspectors or QCI duties. See Section
              C.25.1


C.3.2.3
          The Contractor shall provide an LCSO at each court facility stated in Section B of this
          contract. For facilities designated to operate on a “24-hour” basis, the Contractor shall
          provide at least three (3) LCSOs, one per shift.

C.3.2.4
          When an LCSO is absent, the Contractor shall designate an individual to act as and
          assume the responsibilities of the LCSO. The acting LCSO shall be reimbursed in
          accordance with the LCSO rate during the time period they were acting. Note: the
          contractor cannot double bill the LCSO on another government requirement (e.g.,
          government travel or medicals, the contractor must accommodate the extra expense in
          their other direct costs). Vacations and holidays are part of the fringe benefit
          requirements.

C. 3.3 Lead Special Security Officers and Special Security Officers
       The Contractor shall provide qualified Lead Special Security Officers (LSSO) and
       Special Security Officers (SSO) to perform the services required by this contract. These
       positions generally serve the security needs of special operations of the U.S. Marshals
       Service and other Federal agencies. Their titles are synonymous with LCSO and CSO.
       All contract requirements established for the LCSO and CSO positions apply to the
       LSSO and SSO, respectively. In addition, contract oversight of LSSO and SSO positions
       shall lie with the respective Federal agency paying for those services.

C.3.4 District Supervisor (DS) and C.3.5 Contract Manager (CM)
      Role and Responsibilities are defined and distinguished in the following comparative
      table.

C.3.4 District Supervisor (DS)                          C.3.5 Contract Manager (CM)
      Managing the requirements of this                       Managing the requirements of this
      contract is considered a critical                       contract is considered a critical
      function. For that reason, the                          function. For that reason, the
      Contractor shall provide a DS as                        Contractor shall provide and solely
      specified in the Order Clause of the                    dedicate a highly skilled and
      contract for each District listed in                    experienced CM for each Circuit
                                                  C-7
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 9 of 78 PageID #: 141




      Section J – Attachment 1(D) Price              specified under this contract. In
      Summary Sheets. The DS shall oversee           addition to providing contract
      and manage the security operations             administration and ensuring the
      performed by CSOs/LCSOs, to include            Contractor is conforming to the
      as a minimum:                                  contract requirements, the CM shall
                                                     oversee and manage all the security
      1. The DS shall serve as the primary           operations performed by the
         point of contact for the Government         CSOs/LCSOs/DS, to include as a
         to discuss technical and security           minimum:
         related requirements through
         regular site visits to primary and          1. The CM shall serve as the primary
         sub-offices. The Contractor shall              point of contact for the
         provide adequate DS site visits                Government to discuss contract-
         necessary to successfully manage               related and invoicing requirements.
         contract requirements.
                                                         The CM shall ensure Contractor
         The DS shall maintain daily contact             employees perform all duties and
         with the COR to ensure adherence                requirements of the contract from
         to the needs of the client/contract,            the CSO duties through all
         with regards to manpower and hour               administrative requirements,
         usage.                                          ensuring:
         The DS shall receive and execute                    • quality of services and
         daily technical direction from the                     supplies,
         COR.                                                • timeliness of all
                                                                deliverables,
         The DS shall maintain and monitor
                                                             • control costs,
         all post performance required by
         this contract and correct any and all               • ensure compliance with all
         issues or problems brought to                          Government reporting
         his/her attention.                                     requirements,
                                                             • ensure a business-like
         The DS shall keep the COR                              concern for the interests of
         informed about post coverage,                          the Government,
         potential problems, and the actions                 • ensure quality control, and
         taken to correct any and all issues
                                                             • management of key
         or problem(s) brought to his/her
                                                                personnel.
         attention.
                                                     2. The CM shall have the ability and
      2. The DS shall have the ability and              authority to make decisions on
         authority to make decisions on                 behalf of the company, particularly
         behalf of the company, particularly            on personnel related issues.
         on personnel related issues.
                                                     3. The CM shall have authority to
      3. The DS shall have the authority to
                                                        supervise all individuals working
         supervise all CSOs and LCSOs
                                                        under this contract. The CM shall
         working under this contract.
                                                        provide for DS services during a
                                                        vacancy.

                                               C-8
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 10 of 78 PageID #: 142




       4. The DS shall be available to the              4. The CM shall be available to the
          Government on a 24-hour basis, to                Government on a 24-hour basis, to
          ensure Contractor response in the                ensure Contractor response in the
          event of an emergency or other                   event of an emergency or other
          exigent circumstance.                            exigent circumstance.
       5. The DS shall have the ability to              5. The CM shall have the ability to
          carry out all administrative tasks               carry out all administrative
          efficiently (e.g., timely, complete,             functions efficiently, effectively and
          and correct) without reliance on and             in a timely fashion (without reliance
          further assistance of the CSOs.                  on and further assistance of the
                                                           CSOs).
       6. The DS shall conduct prompt and
          thorough internal investigations of           6. The CM shall conduct prompt and
          reported allegations, or other                   thorough internal investigations of
          evidence, to determine the facts,                reported allegations, or other
          and report all Performance Standard              evidence, to determine the facts,
          Violations (PSVs) without                        and report all Performance Standard
          hesitation or unnecessary delay, to              Violations (PSVs) without
          include those matters handled and                hesitation or unnecessary delay, to
          resolved internally.                             include those matters handled and
                                                           resolved internally.
       7. The DS personnel are prohibited
          from performing duties of a CSO or            7. The CM personnel are prohibited
          LCSO and shall not be subject to                 from performing duties of a CSO or
          the uniform requirements, weapons                LCSO and shall not be subject to
          qualifications, and medical or                   the uniform requirements, weapons
          physical requirements stated in this             qualifications, and medical or
          contract. See Section C.19.4                     physical requirements stated in this
                                                           contract. See Section C.19.4
       8. The DS shall assure all
          Government-issued equipment and               8. The CM shall assure all
          property is tracked and accounted                Government-issued equipment and
          for, and otherwise safeguarded until             property is tracked and accounted
          the time it is returned to the                   for, and otherwise safeguarded until
          Government, in accordance with an                the time it is returned to the
          approved property controlled                     Government, in accordance with an
          system.                                          approved property controlled
                                                           system.


 C.4   CSO QUALIFICATIONS

       The Contractor shall demonstrate a multi-faceted and systematic selection process that
       filters potential applicants. At a minimum, the process shall be detailed in a written
       Standard Operating Procedure that describes methods used to verify all minimum
       qualifications. The procedure must demonstrate how the Contractor intends to provide

                                              C-9
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 11 of 78 PageID #: 143




        comprehensive oversight and quality control throughout recruiting, vetting, and selecting
        of qualified applicants from a pool of candidates.

 C.4.1 CSO/LCSO Qualification Standards
       The Contractor shall provide security personnel who meet the following minimum
       qualifications. In addition, each applicant must undergo and pass suitability and
       background investigation requirements as determined by the USMS. Each candidate
       shall:
       • Be a citizen of the United States of America.
        •   Be at least 21 years of age. While there is no maximum age limit for CSO positions,
            all applicants shall be able to withstand the physical demands of the job and be
            capable of responding to emergency situations.
        •   Be a high school graduate or have a General Educational Development (GED), or
            equivalency.
        •   Be able to read, write, and speak the English language fluently.
        •   Possess a valid, unrestricted (except eyeglass wear) state driver’s license.
        •   Ensure each individual designated to perform as a CSO has successfully completed or
            graduated from a certified Federal, state, county, local or military law enforcement
            training academy or program that provided instruction on the use of police powers in
            an armed capacity while dealing with the public. The certificate shall be recognized
            by a Federal, state, county, local or military authority, and provide evidence that an
            individual is eligible for employment as a law enforcement officer. In cases where a
            CSO applicant did not receive a certificate, the Contractor shall provide a signed
            statement from a supervisory official of the department or agency indicating that an
            applicant was employed as a law enforcement officer and that no certificate or
            diploma was issued. The statement shall include all dates of employment the
            individual served in a law enforcement capacity. The Contractor shall also include a
            copy of the signed statement with the CSO application.
        •   Have at least three (3) calendar years of verifiable experience as a certified law
            enforcement officer or its military equivalency. Military equivalency can be verified
            through the applicant’s DD-214 Certificate of Release or Discharge from Active
            Duty. The experience will have included general arrest authority (this experience
            does not have to be consecutive). All three (3) years shall have occurred within the
            last seven (7) years. (Note: this requirement is not applicable to CSOs currently
            serving in the capacity of a CSO for the USMS or under the preceding USMS
            contract, and may be waived in remote geographic locations following a case-by-case
            review by the OCS.) This requirement is waived for separated or returning CSOs
            provided they have served under this or a prior CSO contract within the previous
            three (3) years. General arrest authority is defined as the authority conveyed upon a
            person to make felony arrests of persons not under a custodial arrangement (prisoner,
            probation or parole violator) throughout a valid jurisdiction. The state or federal
            codes specific to the person’s qualifying experience shall be used to determine the

                                                C-10
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 12 of 78 PageID #: 144




               CSO applicant’s arrest authority. The Contractor shall verify the CSO applicant’s
               arrest authority prior to submitting the application for approval.
           •   Be free from conviction of any felony.
           •   Be free from conviction of any misdemeanor crime of domestic violence in
               accordance with Title 18, Section 922(g)(9) of the United States Code. The term
               “convicted” is generally defined in the statute as excluding any person whose
               conviction has been expunged, set aside, or pardoned.

 C.4.2     DS and CM QUALIFICATION STANDARDS
 C.4.2.1
           The DS shall meet or exceed the following minimum requirements:
           • Be a citizen of the United States of America.
           •   Fluently read, speak, comprehend, and compose coherent written reports in English.
           •   Possess three years law enforcement experience and have five (5) years of
               supervisory and/or management experience involving the direct oversight of
               employees and evaluating employee performance.
           •   Pass a background investigation at a level deemed necessary (see Section C.8
               Government’s Background Investigation Procedures).

 C.4.2.2
           The CM shall meet or exceed the following minimum requirements:
           • Be a citizen of the United States of America.
           •   Fluently read, speak, comprehend, and compose coherent written reports in English.
           •   Possess a Bachelor's degree and course work and/or professional certifications
               relevant to contract management such as (this requirement is waived at the discretion
               of the Contracting Officer for Contract Managers currently serving under a CSO
               contract):
                     Degree concentration or advanced degrees in business related disciplines; or,
                     Certified Professional Contract Manager (CPCM) and/or Certified Federal
                      Contract Manager (CFCM) from the National Contract Management
                      Association (NCMA); or,
                     U.S. Government Certification and/or position classification as Contracting
                      Officer, Contracting Officer’s Representative (or Technical Representative)
           •   Pass a background investigation at a level deemed necessary (see Section C.8
               Government’s Background Investigation Procedures).
           •   Have five (5) years of contract management experience supporting contracts for:
                     Armed Security Services,

                                                  C-11
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 13 of 78 PageID #: 145




                     Military Security Services, or
                     Law Enforcement Services;
           OR:
           •   Have five (5) years of contract management experience with contracts that are
               reasonably similar in size and complexity;
           OR:
           •   Have five (5) years of experience as a Senior Level Manager in Law Enforcement (a
               senior Level Manager is defined as supervising at least two (2) management level
               subordinates)

 C.4.2.3
           The Government will review and approve the Contractor’s recommendation for all DS
           and CM positions. The Contractor shall notify the Government, in writing and in
           advance, should there be any change in the DS or CM position. A copy of this
           notification shall be provided to the Chief, OCS via CSO-001 Court Security Officer
           Staffing Notification.

 C.5       CONTRACTORS VETTING REQUIREMENTS

 C.5.1 Contractor’s Responsibility
 C.5.1.1
           The Contractor shall take all necessary steps to assure that all individuals serving under
           the contract are reliable, reputable, and have satisfied all training and experience
           requirements in accordance with the Contract.

 C.5.1.2
           The Contractor shall conduct a preliminary background check on all CSO applicants and
           other Contractor personnel working on this contract. The costs for conducting the
           preliminary background checks on CSO applicants and other personnel shall be the
           responsibility of the Contractor. At a minimum, the Contractor shall employ methods to
           independently verify and ensure prospective applicants meet or exceed the minimum
           requirements set forth in Section C.4 Qualifications. In addition the Contractor shall
           complete, certify and submit a CSO-005 Court Security Officer Preliminary Background
           Check, which is provided in Attachment J.2(C) for each CSO applicant.

 C.5.1.3
           The Contractor shall have a selection process in place that can evaluate potential
           applicants’ character as it relates to their ability to:
           • Understand, explain, interpret, and apply rules, regulations, directives, and procedures
           •   Possess self-confidence, poise, and the ability to make sound decisions and react
               quickly under stressful conditions

                                                   C-12
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 14 of 78 PageID #: 146




           •   Possess the ability to prepare clear and concise reports
           •   Possess the ability to learn and adapt to changing situations
           •   Possess the ability to accept and respond to instruction and direction

 C.5.1.4
           While the Government performs individual background investigations, doing so shall not,
           in any manner, relieve the Contractor of its responsibility to complete the preliminary
           background checks and assure that each applicant meets the qualifications prescribed in
           Section C.4 Qualifications. In the event that a strike or an emergency impedes
           continuation of the services provided under the resultant contract, the Government may
           expedite background investigative procedures, as deemed necessary. The Government
           will not waive the minimum CSO qualification requirements stipulated in Section C.4
           Qualifications.

 C.6     APPLICATION PACKAGE REQUIREMENTS

 C.6.1
           The Contractor shall have in place a detailed written Standard Operating Procedure to
           ensure that all applicable forms identified in the Statement of Work are complete,
           accurate, and have been reviewed in accordance with the Contractor’s Quality
           Assurance/Quality Control Plan.

 C.6.2
           The Contractor shall submit a complete and accurate application package to the OCS, for
           each individual proposed to work in any capacity on the resultant contract. A complete
           application package consists of the following forms and must be submitted together at the
           same time:

 C.6.2.1 CSO Package
        • CSO-001 Court Security Officer Staffing Notification
           •   CSO-004 Acknowledgement of Conditions of Court Security Officer Eligibility
           •   CSO-005 Court Security Officer Preliminary Background Check Form
           •   CSO-007 Certificate of Compliance: The Lautenberg Amendment
           •   CSO-229 Certificate of Medical Examination for Court Security Officers
           •   DOJ-555 United States Department of Justice, Disclosure and Authorization
               Pertaining to Consumer Reports Pursuant to the Fair Credit Reporting Act
           •   FD-258 FBI – Applicant Fingerprint Card
           •   DD-214 Military Discharge Certificate, to include character of discharge (if
               applicable)
           •   Photocopy of the applicant’s official law enforcement training certification (see
               C.4.1: In cases where a CSO applicant did not receive a certificate, the Contractor
                                                   C-13
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 15 of 78 PageID #: 147




             shall provide a signed statement from a supervisory official of the department or
             agency indicating that an applicant was employed as a law enforcement officer and
             that no certificate or diploma was issued.)

 C.6.2.2 DS and CM Package
        • CSO-001 Court Security Officer Staffing Notification
         •   DOJ-555 United States Department of Justice, Disclosure and Authorization
             Pertaining to Consumer Reports Pursuant to the Fair Credit Reporting Act
         •   FD-258 FBI – Applicant Fingerprint Card
         •   DD-214 Military Discharge Certificate to include character of discharge (if
             applicable)
         •   Copy of current resume
         •   Copy of college transcripts (CMs only)


 C.7     TURNOVER

 C.7.1
         The Contractor shall take necessary measures to minimize CSO turnover and ensure that
         all required CSO positions are filled in a timely manner.

 C.7.2
         The Contractor is responsible for start-up costs to fill a vacant CSO position. The
         Contractor will be reimbursed by the Government only if the departing CSO had been
         employed by the current Contractor continuously for a minimum of 18 months.

 C.7.3
         When an authorized position (CSO, LCSO, SSO or LSSO) becomes vacant, the
         Contractor shall submit a CSO-001 to AQB within two (2) business days of the position
         becoming vacant. The contractor shall submit a new application package to the OCS
         within 30 calendar days after the vacancy occurs. The Contractor may fill the position by
         transferring an individual from an existing CSO position. If the Contractor opts to
         transfer an individual, the Contractor shall do so and notify the OCS in writing within the
         first seven (7) business days of the 30 day calendar day requirement. The Contractor
         shall convey all vacancy and transfer notifications on CSO-001. After the seven (7)
         business day period, the Contractor shall only be allowed to submit a complete new CSO
         application package within the next 23 calendar days.

 C.8     GOVERNMENT’S BACKGROUND INVESTIGATION PROCEDURES

 C.8.1
         The Government will conduct an initial background investigation upon receipt of a
         complete application package per Section C.6 Application Package Requirements. The
                                                C-14
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 16 of 78 PageID #: 148




         Government will perform a full background investigation on all CSO, LCSO, DS, and
         CM applicants at the level deemed necessary. All investigations will be initiated via the
         e-QIP portal and completed by the Office of Personnel Management.

 C.8.2
         Upon completion of the initial background investigation, the OCS will review the
         findings to determine if the individual is suitable to perform under this contract in
         accordance with criteria outlined in 5 CFR 731 Suitability and the Homeland Security
         Presidential Directive-12, Policy for a Common Identification Standard for Federal
         Employees and Contractors. The Government’s primary concern is to determine whether
         the individual’s presence or performance under this contract could pose a potential threat
         or risk to the U.S. Courts, the Government, or the public. Derogatory information
         discovered during the investigation process may render the individual unsuitable to
         perform under this contract.

 C.8.3
         The Government reserves the right to conduct periodic re-investigations, at a level
         deemed necessary, on all Contractor personnel working on this contract at any time for
         any reason. Derogatory information discovered during the re-investigation process may
         render the individual unsuitable to perform under this contract.

 C.8.4
         If a CSO is temporarily removed or resigns from performing services under this contract;
         the Government, at its discretion, may require the individual to undergo another
         background investigation before resuming a CSO position. At the discretion of the
         Government, the Contractor shall complete and submit the necessary forms for a
         background investigation to the OCS.

 C.9     PHYSICAL AND MEDICAL STANDARDS

 C.9.1
         When recruiting or considering applicants to perform under this contract, the Contractor
         shall ensure that the individual can withstand the physical demands of the position. All
         individuals performing in a CSO position shall be physically fit and be able to meet all of
         the physical and performance requirements of this contract.

 C.9.1.1 Physical Demands
        The duties and responsibilities of a CSO require frequent and prolonged walking,
        standing, running, sitting, and stooping without assistance. In addition, a CSO is required
        to subdue violent or potentially violent people. Physical stamina in all of its forms (e.g.,
        mental, climatic) is a basic requirement of this position. Therefore, “light duty” post
        assignments are not available under this contract.

 C.9.1.2 Physical Fitness
        The Contractor shall encourage its employees working as CSOs to maintain a fitness
        program. Staying physically fit shall help the individuals performing as CSOs endure the
                                                C-15
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 17 of 78 PageID #: 149




           stress generally associated with the performance demands of this contract and prepare
           them to respond to emergencies.

 C.9.1.3
           The medical condition of the CSO workforce is critical to the overall safety of the
           Judiciary. As such, the medical examination process is part of the overall clearance
           process. To ensure that each CSO is medically qualified to perform all CSO duties, each
           prospective CSO shall undergo a medical examination and meet all of the medical
           standards stated in this contract. Thereafter, each CSO shall undergo and pass a biennial
           examination during the life of the contract for qualification purposes. The Contractor
           shall ensure that each CSO undergo and pass a subsequent biennial examination to occur
           during their birth month.

 C.9.1.4
           The Government reserves the right to require a CSO to undergo a medical examination
           whenever such actions are necessary to ensure the safety and security of the Judiciary.
           The medical clearance shall be determined based upon the results of each required
           medical examination. Therefore, a CSO can be determined unsuitable to perform under
           this contract at any time for medical reasons.

 C.9.1.5
           Each CSO, including CSO applicants, shall meet the medical standards outlined below.
           Failure to meet any one of the required medical and/or physical qualifications shall
           disqualify an individual from performing as a CSO under this contract. The Contractor
           shall not allow any individual to perform under this contract until the individual’s
           qualification status has been determined by the Federal Occupational Health (FOH) and a
           written approval has been granted by the Chief, OCS.

 C.9.1.6
           Contractor entitlement of costs incurred in the conduct of individual CSO medical
           examinations shall be expressly limited to basic examination costs and shall not apply to
           any follow-up consultation resulting from the Government’s review.

 C.9.1.7
           The Government will not reimburse nor shall the Contractor bill for any overtime hours
           associated with medical examinations.

 C.9.2 Selecting and Qualifying Physicians
 C.9.2.1
           The Contractor shall establish and maintain a list of licensed physicians to perform and
           document medical examinations for all CSOs on behalf of their company. The
           Contractor shall designate licensed physicians for each city in a given District where
           CSOs are assigned.

                                                  C-16
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 18 of 78 PageID #: 150




 C.9.2.2
           Designated examining physicians shall possess a current State medical license and a
           board certification to practice in their field of expertise in the United States or a United
           States territory. The designated examining physician shall possess and use medical
           equipment and supplies that are essential for conducting a complete and comprehensive
           occupational health medical examination.

 C.9.2.3
           To qualify a physician as a designated CSO medical examination physician, the
           Contractor shall maintain on file a detailed resume of the physician’s credentials and
           employment history and written certification that the credentials of the respective
           physician have been verified for accuracy and authenticated by accrediting agencies,
           medical schools, residency training programs, licensing boards, and other data sources.
           In addition, the Contractor shall maintain on file, an annual written certification that each
           designated examining physician continues to be licensed by the State Board of Medical
           Examiners to practice in their field of expertise.

 C.9.2.4
           All required physicians records shall remain on file with the Contractor during the entire
           contract period, or as otherwise directed by the Government. These records shall be
           centrally maintained at the Contractor’s Headquarters Office and available to the
           Government and produced for the purpose of periodic compliance reviews or upon the
           request of the Government.

 C.9.2.5
           The USMS reserves the right to disqualify physicians from providing services under this
           contract, at any time, if: (1) their license has been suspended or revoked by a licensing
           board; (2) they have been convicted of a Federal crime; or (3) their performance is
           considered unsatisfactory by the Government.

 C.9.3 Medical Examination Process
 C.9.3.1
           The Contractor shall require all CSOs and each CSO applicant to complete a
           comprehensive medical form CSO-229 Certification of Medical Examination for Court
           Security Officers, see Attachment J.2(H), and undergo a medical examination by a
           designated examining physician.
           • CSO Applicant Packages – The completed CSO-229, including all supporting
               medical information, should be included in the Applicant Package and sent to the
               USMS Occupational Health Nurse by commercial mail delivery service such as UPS,
               FedEx, DHL, etc. Do not send medical information through U.S. Mail as the
               irradiation process makes medical records printed on thermal paper illegible (e.g.,
               electrocardiogram, audiogram).

                                                    C-17
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 19 of 78 PageID #: 151




           •   CSO Biennial Medical Packages – The completed CSO-229, including all supporting
               medical information, should be sent to the USMS Occupational Health Nurse by
               commercial mail delivery service such as UPS, FedEx, DHL, etc. Do not send
               medical information through U.S. Mail as the irradiation process makes medical
               records printed on thermal paper illegible (e.g.; electrocardiogram, audiogram). If
               significant medical conditions are noted by the examining physician which could
               preclude the incumbent CSO from performing all the essential job functions, the
               CSO-229 can be scanned/emailed or faxed to the USMS Occupational Health Nurse:


                   HARD COPY (Delivery Service)
                   United States Marshals Service
                   Judicial Security Division
                   Office of Court Security
                   Attention: Barbara Hayes, OHN
                   3601 Pennsy Drive
                   Landover, MD 20785

                   EMAIL (Scanned)
                   Barbara.Hayes@usdoj.gov

                   FAX
                   Call Ms. Hayes @ (202) 307-9182 to inform
                   her that Medical Information is being delivered
                   via FAX and ensure her availability to retrieve
                   it on delivery.
                   FAX to (703) 603-2023


 C.9.3.2
           The Contractor shall require the examining physician to record the CSOs (both applicants
           and incumbents) medical results on the CSO-229 when the examination is being
           administered and sign the form after completion of the examination. All positively
           checked history items must be accompanied by a detailed description of all positive and
           pertinent negative examination findings related to that item. All ancillary medical
           reports, tests, or any other information submitted by the CSO/Applicant for review during
           his examination must be included in the CSO-229 packages for review by FOH. All
           corrections made by the examining physician or examining facility staff member must be
           done by drawing a single line through the information which is being corrected and
           initialing the corrections. The use of white out or correction tape on the CSO-229 is
           strictly prohibited. The information stated on the CSO-229, including any required
           additional information (e.g., print-outs or reports of lab data, electrocardiogram, vision
           and hearing test records, a summary of the applicant’s treatment plan, etc.) shall be
           legible, truthful, complete and precise, in order for FOH to render a sound medical

                                                  C-18
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 20 of 78 PageID #: 152




           determination. In addition, to ensure the integrity and privacy of the medical
           examination, the Contractor shall require the examining physician/clinic to return the
           results of the medical examination directly to the Contractor in a sealed envelope. All
           incumbent CSO-229 examinations shall be submitted by the Contractor to USMS within
           60 days of the examination date.

 C.9.3.3
           Upon receipt of the CSO-229, the FOH will review the form for completeness. If the
           CSO-229 is considered complete, the CSO-229 will be evaluated to render a qualification
           determination. If the CSO-229 is not considered complete or acceptable (due to missing,
           incomplete, or illegible information) FOH will initially notify the contractor by email. If
           the missing or incomplete information is not received from the Contractor within 3 days
           of the FOH email, the Reviewing Medical Officer (RMO) will issue a Medical Review
           Form (MRF) stating that the CSO-229 is incomplete and cannot be reviewed until the
           missing/incomplete information is received. Common reasons why the CSO-229 cannot
           be reviewed include but are not limited to:
           • The medical findings are illegible.
           •   Requested and necessary information was not provided.
           •   The medical findings or documentation are incomplete, conflicting or questionable.
           •   Necessary and complete additional information was not included with the submission.

 C.9.3.4
           Incomplete CSO-229s will delay the process of qualifying an individual and thus impact
           the Contractor’s performance and ability to supply the required security coverage. For
           that reason, the Contractor shall establish and enforce quality assurance procedures to
           minimize such delays. All corrections regarding missing, incomplete or illegible
           information shall be submitted to FOH within 30 days of notification.

 C.9.3.5
           After the CSO-229 passes the initial review by FOH, the form is reviewed for a medical
           qualification determination. The USMS will receive a medical review record directly
           from FOH documenting their findings. If the FOH initial review can determine, based on
           the information contained in the CSO-229, that the individual is clearly medically
           qualified or disqualified, the USMS will inform the Contractor in writing.

 C.9.3.6
           If, for any reason, the FOH is unable to make a final medical determination or it is
           necessary to clarify or prove that a disqualifying condition has been corrected or
           eliminated, the FOH will issue a “deferred” determination and request additional
           information from the Contractor. In such cases, the Contractor shall require the CSO to
           submit specific supplemental information within 60 days, unless otherwise specified by
           FOH or USMS, for completion of a specific test, in order to medically qualify. Failure
                                                  C-19
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 21 of 78 PageID #: 153




           by the CSO or applicant to submit the requested information within these time frames
           may result in disqualification for noncompliance.

 C.9.3.7
           In the event all of the requested information is not received by the USMS within the 60-
           day time frame, or as required for the completion of a specific test, the individual may be
           disqualified to perform under this contract. If the Contractor submits the required
           information to the USMS within the 60-day time frame, FOH will review the necessary
           information for an evaluation and medical qualification determination. After reviewing
           all of the medical documentation, FOH will determine whether the individual meets the
           medical standards as outlined in this contract. FOH will notify the Government of their
           findings and the USMS will then notify the Contractor in writing of the final
           determination. In the event that FOH determines that the CSO/Applicant has been
           noncompliant with the previous request for medical information (i.e. complete
           information was not submitted), the CSO/Applicant may be disqualified to perform under
           this contract.

 C.9.3.8
           The CSO applicant may be removed from further consideration when a final medical
           determination cannot be rendered for any reason within 180 days of the initial applicant
           package submission to USMS.

 C.9.3.9
           The Government will reimburse the Contractor the medical amount identified in the start-
           up cost only one time for the initial examination. The Government will not reimburse the
           Contractor or pay for any additional medical exams, follow-ups, specific tests, and re-
           examinations required to qualify an applicant to begin work.

 C.9.4 Biennial Medical Examinations and Other Medical Examination Requirements
 C.9.4.1
           After the CSO successfully completes the initial examination and qualification process,
           the Contractor shall require the CSO to complete and pass a biennial medical
           examination to occur during their birth month.
           • CSOs with an even birth year are to complete and pass medical examination during
               even contract performance years.
           •   CSOs with an odd birth year are to complete and pass medical examination during
               odd contract performance years.

           If an incumbent CSO is not performing under the contract during their birth month for
           any reason, the missed biennial examination must be scheduled within 30 days, and must
           be completed and submitted within 60 days of the CSO’s return to contract performance.
           If the CSO fails to complete and pass the biennial examination, the CSO shall be
           rendered disqualified and the Contractor shall prohibit the individual from
                                                  C-20
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 22 of 78 PageID #: 154




           performing under this contract. The requirements and procedures outlined in Section
           C.9.3 Medical Examination Process shall be followed for the biennial medical
           examination process.

 C.9.4.2
           A CSO is required to report to the Contractor any new medical diagnosis, new
           medication and or change in existing medical condition. When, at any time, the
           Contractor observes, suspects or is notified that a CSO’s medical or physical condition
           impedes the security of the Judiciary or the duties required of a CSO, the Contractor shall
           immediately, on a temporary or permanent basis, remove the individual from performing
           under this contract. In addition, the Contractor shall require the CSO to undergo a
           medical examination separate from and outside of the biennial medical requirement.
           Failure of the Contractor to take action shall be considered poor performance and may
           result in Government action. Additionally, the Government reserves the right to direct
           the CSO to undergo a medical examination outside of the biennial medical requirement.
           Medical examinations other than the biennial medical requirement shall be administered
           at no additional cost to the Government.

 C.9.4.3
           When the Contractor is notified that a CSO is unable to perform under this contract due
           to an injury, illness, inpatient or outpatient surgery/procedure, hospitalization or
           emergency room visits, or extended medical reasons, the Contractor shall complete and
           submit CSO-001, within two (2) business days after being informed of the situation.

 C.9.4.4
           The Contractor shall prohibit a CSO from performing under this contract until a re-
           examination of the individual’s medical condition has been administered. The Contractor
           and the individual’s treating physician shall complete all applicable areas of the CSO-012
           Request to Reevaluate Court Security Officer’s Medical Qualification at the time the
           treating physician determines the CSO capable of returning to full and unrestricted
           duty. The results of the examination will be submitted on a CSO-012 for review by the
           FOH no later than fourteen (14) calendar days after the date the treating physician
           determines the CSO capable of returning to full and unrestricted duty.

 C.9.4.5
           Once completed, the Contractor shall submit the completed form to FOH through the
           USMS Occupational Health Nurse for an official medical clearance. The CSO-012 shall
           be reviewed for completeness and a final medical qualification determination. If the form
           submitted is incomplete or the information is deficient, the FOH will consider the form
           unacceptable and issue a Medical Review Form (MRF) advising the Contractor of the
           additional medical information required to render a final medical determination. In such
           cases that additional medical information is required, the FOH will determine whether the
           CSO can resume CSO duties pending review of requested medical information.

                                                  C-21
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 23 of 78 PageID #: 155




 C.9.4.6
           When the FOH review can determine, based on the information contained in the CSO-
           012, that the individual is clearly medically qualified or disqualified, the USMS will
           notify the Contractor in writing.

 C.9.5 Medical Standards

 C.9.5.1 Vision
        Corrected distant visual acuity required is 20/30, or better, as measured with both eyes
        viewing (binocular). Complete loss of vision in one eye is disqualifying. Corrected
        distant visual acuity required is 20/125, or better, in the worst eye. Corrected near vision
        of 20/40, or better, as measured with both eyes viewing (binocular) is required. Ability to
        distinguish basic colors, as well as shades of color, is required. Normal peripheral vision
        is required.

 C.9.5.1.1 Testing
        Documentation of testing of Peripheral Vision, both temporal and nasal perimeter scores
        for each eye is required. Contractor shall provide vision machine testing results
        documented on testing form for review by the FOH. An example is the Titmus 2s Vision
        Screening Record.

 C.9.5.2 Hearing
        The applicant or incumbent CSO shall be able to hear well enough to safely and
        efficiently carry out the essential requirements of the CSO position. This includes the
        ability to adequately comprehend speech during face-to face conversations; comprehend
        speech during telephone conversations; comprehend speech during radio transmissions;
        comprehend speech when the individual cannot see another CSO; hear sounds that
        require investigation; and determine the source and location of sounds. In order to
        measure an individual’s ability to perform these essential job functions, the following test
        procedures are administered.

 C.9.5.2.1 Hearing Testing
        Initially, all individuals shall be tested UNAIDED using an audiometer for measurement,
        testing each ear separately under headphones. The equipment and test setting shall meet
        the standards of the American National Standards Institute (see 29 CFR 1910.95).
        Auditory acuity in each ear may be demonstrated by documentation of pure tone air
        conduction hearing thresholds, as specified below:
        • In the frequency range from 500 - 2000 hertz (Hz), the pure tone audiometric deficit
            shall not exceed 30 decibels (dB) in either ear, without the use of hearing aids.
           •   At 3000 Hz, the pure tone audiometric deficit shall not exceed 40 dB in either ear,
               without the use of hearing aids.


                                                  C-22
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 24 of 78 PageID #: 156




        •   At 4000 Hz, the pure tone audiometric deficit shall not exceed 50 dB in either ear,
            without the use of hearing aids.

        Contractor shall provide audiogram tape printout of audiometry results for review by the
        FOH.

 C.9.5.2.2 Evaluation of Test Results

 C.9.5.2.2.1
        If the performance on the above UNAIDED pure tone audiogram meets the standards set
        forth above in Section C.9.5.2.1 and the individual does not wear a hearing aid in either
        ear, no further assessment is needed and the individual is deemed medically qualified
        under the hearing standard.

 C.9.5.2.2.2
        If the performance on the above UNAIDED pure tone audiogram does not meet the
        standards set forth above in Section C.9.5.2.1 and the individual does not wear a hearing
        aid in either ear, or the CSO meets the UNAIDED pure tone standard set forth in Section
        C.9.5.1 but there is a history or evidence of reduced hearing capability, the individual
        must undergo UNAIDED functional hearing assessments, as described below in Section
        C.9.5.2.3. Based on the results of those functional hearing assessments and the
        recommendations of the reviewing physician, a determination of whether the individual is
        medically qualified with regard to hearing will be made as follows:
        •   If the performance on the UNAIDED functional hearing assessments is acceptable, no
            further assessment is needed and the individual is deemed medically qualified under
            the hearing standard.
        •   If the performance on the UNAIDED functional hearing assessment is unacceptable
            and the individual does not wear hearing aid(s), the following applies:
                  Applicants in this circumstance may acquire hearing amplification equipment
                   or undergo medical and/or surgical treatment for hearing loss and reapply in
                   the future.
                  Incumbents in this circumstance will be removed from duty, allowed an
                   opportunity to acquire hearing amplification equipment or pursue medical
                   and/or surgical evaluation and treatment for hearing loss, and then allowed to
                   undergo subsequent functional hearing assessments after a minimum 30 day
                   adjustment period, wearing his/her own hearing aid(s) for at least 8 hours each
                   day as described below in Section C.9.5.2.3.
                       •   For incumbents deemed not medically qualified who undergo medical
                           and/or surgical treatment for hearing loss:




                                               C-23
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 25 of 78 PageID #: 157




                             o If the performance on the subsequent UNAIDED functional
                               hearing assessments is acceptable, the incumbent will be
                               deemed qualified with regard to hearing performance and may
                               be returned to duty.
                             o If the performance on the subsequent UNAIDED functional
                               hearing assessments is unacceptable, the individual remains not
                               medically qualified and may not return to duty.
                     •   For incumbents deemed not medically qualified who acquire hearing
                         amplification equipment, the results of the subsequent AIDED
                         functional hearing assessments performed after a minimum 30 day
                         adjustment period, wearing his/her own hearing aid(s) for at least 8
                         hours each day will be evaluated and a decision made on whether to
                         allow reinstatement pursuant to Section C.9.5.2.3 below.

       If the performance on the above UNAIDED pure tone audiogram does not meet the
       standards set forth above in Section C.9.5.2.1 and the individual wears a hearing aid in
       one or both ears, the individual must undergo UNAIDED and AIDED functional hearing
       assessments, as described below in Section C.9.5.2.3. Based on the results of those
       functional hearing assessments and the recommendations of the reviewing physician, a
       determination of whether the individual is medically qualified with regard to hearing will
       be made as follows.
       •   If the performance on the UNAIDED and AIDED functional hearing assessments is
           acceptable, no further evaluation is needed and the individual is deemed medically
           qualified with or without the use of hearing amplification while on duty.
       •   If the performance on the UNAIDED functional hearing assessments is unacceptable
           but the performance on the AIDED functional hearing assessments is acceptable, the
           individual is deemed medically qualified with the stipulation that the amplification
           equipment used during the aided functional assessments shall be used at all times
           while on duty.
       •   If the performance on the UNAIDED and AIDED functional hearing assessments is
           not acceptable, the individual is deemed not medically qualified.

       If the performance on the UNAIDED pure tone audiogram meets the standards set forth
       above in Section C.9.5.2.1 and the individual wears a hearing aid in one or both ears, the
       individual must undergo UNAIDED and AIDED functional hearing assessments, as
       described below in Section C.9.5.2.3.
       • If the performance on both the UNAIDED and AIDED functional hearing
            assessments is acceptable, the individual is deemed medically qualified with or
            without the use of hearing amplification while on duty.
       •   If the performance on the UNAIDED functional hearing assessments is unacceptable
           but the performance on the AIDED functional hearing assessments is acceptable, the
           individual is deemed medically qualified with the stipulation that the amplification
                                              C-24
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 26 of 78 PageID #: 158




            equipment used during the aided functional assessments shall be used at all times
            while on duty.
        •   If the performance on the UNAIDED and AIDED functional hearing assessments is
            not acceptable, the individual is deemed not medically qualified.

        Any incumbent who acquires or changes hearing aid equipment during the year (between
        the biennial periodic medical reviews) shall report that fact to his or her site supervisor,
        who then must notify the USMS. Additional assessment may be required to ensure that
        the individual’s hearing performance remains acceptable.

 C.9.5.2.3 Functional Hearing Assessments

 C.9.5.2.3.1
        Pure tone audiograms provide limited assessment of overall hearing capability. They are
        useful as an initial screening test, but in circumstances where pure tone performance is
        poor, or where there is history or evidence of reduced hearing capability despite
        acceptable pure tone performance, more thorough evaluation is necessary. Functional
        hearing assessments which measure sound and speech recognition may reveal adequate
        performance in the presence of substandard pure tone performance. Alternatively,
        functional assessment may reveal significant hearing deficits suggested by history or
        other factors but not evident in the pure tone results.

 C.9.5.2.3.2
        As detailed above in Section C.9.5.2.2, functional hearing assessments will be used to
        determine the medical qualification of all individuals who: (1) do not meet the unaided
        pure tone hearing standard set forth in Section C.9.5.2.1 or (2) meet the unaided pure tone
        standard but choose to use hearing amplification or (3) reveal history or evidence of
        hearing difficulties. The functional hearing assessments will measure the following:
        • The individual’s testing records shall clearly document UNAIDED pure tone air
             conduction audiogram testing at the frequencies 500, 1000, 2000, 3000, 4000, 6000,
             and 8000 Hz and UNAIDED pure tone bone conduction audiogram testing at the
             frequencies 500, 1000, 2000, 3000, and 4000Hz.
        •   UNAIDED Speech Reception Threshold shall be 35 dB, or better, in each ear.
            Borderline performance may require further assessment. Recorded lists must be used.
        •   UNAIDED Speech Recognition in quiet shall be 90%, or above, in each ear with a
            presentation level no greater than 75 dB. Borderline performance may require further
            assessment. Recorded lists shall be used.
        •   UNAIDED Speech Recognition in noise tested in sound field shall be 50% or above
            with a speech presentation level no greater than 75 dB with competing noise 10 dB
            below the speech presentation level. Borderline performance may require further
            assessment. Recorded lists shall be used.


                                                C-25
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 27 of 78 PageID #: 159




        •   If hearing aid equipment of any type is worn, the following additional assessments
            are required and are to be performed with the examinee’s own hearing aid or aids in
            place:
                 A statement describing the specific type of hearing amplification device(s)
                    used and which ear or ears have been fitted shall be provided by the testing
                    audiologist.
                   AIDED sound field audiogram using 5% FM warble tones or narrow bands of
                    noise at 250, 500, 1000, 2000, 3000, 4000, 6000 Hz shall be clearly
                    documented in the testing records.
                   AIDED Sound Field speech reception threshold measured with individual
                    facing the signal speaker at a distance of 1 meter shall be 35 dB or better.
                    Each ear is to be tested separately; the non-tested ear must be adequately
                    occluded with a foam earplug and then covered with a sound attenuating
                    earmuff. AIDED Speech Recognition in quiet tested in sound field shall be
                    90%, or above, with a presentation level no greater than 75 dB. Each ear is to
                    be tested separately; the non-tested ear must be adequately occluded with a
                    foam earplug and then covered with a sound attenuating earmuff. If the client
                    achieves a score of 90% or better, this phase of the test may be terminated and
                    results reported. If a score of less than 90% is obtained, vary presentation
                    level either up or down as appropriate to achieve maximum score, not to
                    exceed 75 dB HL. Report %/Intensity function. Borderline performance may
                    require further assessment. Recorded lists shall be used.
                   Borderline performance may require further assessment. Recorded lists shall
                    be used.
                   AIDED Speech Recognition in noise tested in sound field shall be 50% or
                    above with a speech presentation level no greater than 75 dB with competing
                    noise 10 dB below the speech presentation level. Borderline performance
                    may require further assessment. Recorded lists shall be used.

 C.9.5.2.3.3
        In all cases for which functional hearing assessments are required, the results of the
        above functional hearing tests will be evaluated along with any other information or
        recommendations provided by the reviewing physician. Some conditions may require a
        further assessment, even if the results of the above functional tests are within the
        recommended limits, to ensure that the individual is able to safely perform the essential
        requirements of the CSO position. Unilateral hearing loss severely disrupts the ability to
        localize sound, an essential job function. Therefore, unilateral hearing loss is
        disqualifying.




                                                C-26
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 28 of 78 PageID #: 160




 C.9.5.3 Additional Medical Assessment

 C.9.5.3.1
        A final determination of medical qualification for CSOs shall be made pursuant to these
        additional assessments

 C.9.5.3.1.1 Cardiovascular System
        Any condition that significantly interferes with heart function shall be disqualifying.
        Examples of conditions that may be disqualifying are hypertension, ischemic heart
        disease, heart failure, symptomatic peripheral vascular disease and severe varicose veins.

 C.9.5.3.1.1.1 Blood Pressure Testing
        Examples of conditions that may be disqualifying are hypertension with repeated
        readings that exceed 150 systolic and 90 diastolic. Two additional blood pressure
        readings, separated by at least 5 minutes, performed after the 229 examination will be
        required if the blood pressure reading at the time the 229 examination exceeded 150
        systolic and 90 diastolic.

 C.9.5.3.1.1.2 Cardiac Testing
        All examinees will be individually assessed for risk of heart attack and stroke
        (cardiovascular disease) using the ACC/AHA Guideline on the Assessment of
        Cardiovascular Risk. Examinees indicating 10% or greater risk for heart attack and
        stroke using this Guideline may be required by the FOH to undergo further cardiac
        testing.

 C.9.5.3.1.2 Respiratory System
        Any condition that significantly interferes with breathing capacity may be disqualifying.
        Examinees diagnosed with Obstructive Sleep Apnea who have CPAP treatment
        recommended shall be required to provide a CPAP compliance report covering, at a
        minimum, the most recent three (3) month period. This compliance report shall include:
        • time span of report
        •    number of nights CPAP used
        •    % of nights CPAP used 4 hours or more, and
        •    Apnea-Hypopnea Index (AHI).

 C.9.5.3.1.3 Gastrointestinal System
        Any disease or condition that requires rigid diets may be a disqualifying factor. An ulcer
        active within the past year may also be disqualifying.


                                               C-27
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 29 of 78 PageID #: 161




 C.9.5.3.1.4 Genitourinary System Disorders
        Any functional disorder rendering the person incapable of sustained attention to work
        tasks, e.g., urinary frequency and secondary discomfort, may be disqualifying.

 C.9.5.3.1.5 Hernias
        Inguinal and femoral hernias, with or without the use of a truss may be a disqualifying
        factor. Other hernias may be disqualifying if they interfere with the performance of the
        duties of the position.

 C.9.5.3.1.6 Nervous System
        Dysfunction of the central and peripheral nervous system that significantly increases the
        probability of accidents and/or potential inability to perform a variety of physical tasks
        may be disqualifying.

 C.9.5.3.1.7 Endocrine System
        Any functional disorder rendering the person incapable of sustained attention to work
        tasks may be disqualifying.

 C.9.5.3.1.7.1 Endocrine System Testing
         All examinees diagnosed with Diabetes or Pre-Diabetes shall have a Hemoglobin A1c
         test at the time of the medical examination.

 C.9.5.3.1.8 Speech
        Permanent and significant conditions that result in indistinct speech may be disqualifying.

 C.9.5.3.1.9 Extremities and Spine
        Disorders affecting the musculoskeletal system that significantly prevents the individual
        from meeting basic movement, strength, flexibility requirements, use of extremities
        (fingers and toes) and coordinated balance may be disqualifying.

 C.9.5.3.1.10 Hematopoietic System
        Any condition or medication that results in a significant bleeding or clotting disorder,
        reduced immunity, or anemia may be disqualifying.

 C.9.5.3.1.11 Medications
        Use of any medication that may interfere with safe and effective job performance, such as
        narcotics, benzodiazepines, anti-coagulants or any other medication that can interfere
        with attention, cognitive function, reflexes, or result in subtle or sudden incapacitation
        may be disqualifying



                                                C-28
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 30 of 78 PageID #: 162




 C.9.5.3.1.12 Miscellaneous
        Any other disease or condition that interferes with the full performance of duties may be
        disqualifying.

 C.10   PROVISIONS REGARDING THE HIRING OF TEMPORARY CSOs

 C.10.1 Replacing CSOs Called to Active Duty Military
 C.10.1.1
        The Contractor shall observe all applicable labor laws pertaining to employees called to
        active duty to include but not limited to Department of Labor Uniformed Services
        Employment and Reemployment Rights Act (USERRA).

 C.10.1.2
        The Contractor shall adhere to the following guidelines and take actions to temporarily
        fill vacancies of CSOs called to active military duty during wartime or during a national
        emergency (only the Government can determine the declaration of a national emergency).

 C.10.1.3
        Vacancies created by a CSO summoned to active military duty for a period exceeding 90
        days shall be filled on a temporary basis. The temporary CSO position shall not
        permanently increase the number of allocated CSO positions for any facility.

 C.10.1.4
        The Contractor shall submit a CSO application package, along with a copy of the
        departing CSOs official military orders, to fill such vacancies. The Contractor shall
        submit the CSO application package in accordance with Section C.6 Application Package
        Requirements.

 C.10.1.5
        The Contractor shall adhere to the procedures outlined in Section C.7 Turnover with
        regard to notifying the Government and start-up costs.

 C.10.1.6
        The Contractor shall provide a written notification to the USMS indicating when the
        CSO is available to resume performance as a CSO. The written notification shall be
        submitted to the USMS prior to the CSOs return. If a CSO does not intend to return to
        the position after completion of the military assignment, the Contractor shall notify the
        Government that a vacancy exists and submit a CSO-001 to the OCS within two (2)
        days after receiving such notification from the CSO. The Contractor shall fill the
        vacant position in accordance with Section C.7 Turnover. When the Contractor places
        the existing temporary CSO into the permanent CSO vacancy, the Contractor shall
        complete and submit a CSO-001 to the OCS to reflect the change, within the first seven
        (7) business days.


                                                C-29
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 31 of 78 PageID #: 163




 C.10.1.7
        CSOs serving less than one (1) year of active duty shall not be required to have a new
        background investigation. A CSO serving more than one (1) year on active military
        service shall be subjected to a full background investigation and medical evaluation upon
        his/her return.

 C.10.1.8
        All CSOs, whether serving in a temporary capacity or returning from a military
        assignment, shall meet all CSO suitability, medical, and training requirements as
        specified in the Statement of Work.

 C.10.2 Replacing CSOs Due to Extended Absence

 C.10.2.1
        The Contractor shall observe all applicable labor laws pertaining to employees with
        circumstances causing an inability to perform under the contract for an extended period
        of time to include but not limited to The Family Medical Leave Act (FMLA).

 C.10.2.2
        The Contractor may adhere to the following guidelines and take actions to temporarily
        fill vacancies of CSOs unable to perform under the contract for an extended period of
        time.

 C.10.2.3
        Vacancies created by a CSO exceeding 120 days, regardless of reason or status (e.g.,
        FMLA, Workers’ Compensation, Medical Issues/MLOA, LWOP, or other) may be filled
        on a temporary basis. The temporary CSO position shall not permanently increase the
        number of allocated CSO positions for any facility.

 C.10.2.4
        The Contractor may submit a CSO application package, along with a letter indicating the
        reason for the temporary CSO, to fill such vacancies. The Contractor shall submit the
        CSO application package in accordance with Section C.6 Application Package
        Requirements.

 C.10.2.5
        The Contractor shall adhere to the procedures outlined in Section C.7 Turnover with
        regard to notifying the Government and start-up costs.

 C.10.2.6
        The Contractor shall provide a written notification to the USMS indicating when the CSO
        is available to resume performance as a CSO. The written notification shall be submitted
        to the USMS prior to the CSO’s return, with the exception of CSO’s awaiting medical
        approval to return to contract performance. In these cases the Government will notify the
        contractor in accordance to Section C.9.4 Biennial Medical Examinations and Other
                                               C-30
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 32 of 78 PageID #: 164




          Medical Examination Requirements. If a CSO does not intend to return to the position at
          any point during the absence, the Contractor shall notify the Government that a vacancy
          exists and submit a CSO-001 to the OCS within two (2) days after receiving such
          notification from the CSO. The Contractor shall fill the vacant position in accordance
          with Section C.7 Turnover. When the Contractor places the existing temporary CSO into
          the permanent CSO vacancy, the Contractor shall complete and submit a CSO-001 to the
          OCS to reflect the change, within the first seven (7) business days.

 C.10.2.7
        CSOs absent and unable to perform under this contract, for any reason, for the period of
        one (1) year shall be rendered disqualified in accordance with Section C.9.4 Biennial
        Medical Examinations and Other Medical Examination Requirements. The Contractor
        shall fill the vacancy in accordance with Section C.7 Turnover.

 C.10.2.8
        All CSOs, whether serving in a temporary capacity or returning from extended absence,
        shall meet all CSO suitability, medical, and training requirements as specified in the
        Statement of Work.

 C.11     AUTHORIZATION TO PERFORM

 C.11.1
          The Contractor shall not permit an individual to perform in any capacity until:
          • The individual has passed all qualification requirements as stated in the Statement of
             Work.
          •   The individual has been determined by the Government to be suitable to perform in
              such capacity.
          •   A written notification of such determination has been received from the Chief, OCS.
          •   After the determination has been received from the OCS Chief, the Contractor shall
              continue with the hiring process and coordinate the applicant’s official start date with
              the COR.

 C.11.2
          Once the Contractor directs the individual to perform in an official capacity, the
          Contractor shall complete and forward the CSO-009 Notificaiton of a Court Secuirty
          Officer’s Official Performance Date to the OCS within seven (7) calendar days.

 C.11.3
          Once the Contractor directs the individual to perform in an official capacity, the
          Contractor shall complete and maintain on file the following forms:
          • CSO-006 Certification of Court Security Officer Performance Standards
          •   CSO-008 In-District (Phase I) Orientation Certification

                                                  C-31
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 33 of 78 PageID #: 165




        •   CSO-014 Court Security Officer (CSO) Weapons Qualification Record

 C.12   TRAINING AND QUALIFICATION REQUIREMENTS

        The Contractor shall ensure all CSOs receive and successfully complete all training
        requirements outlined in this section. The Contractor shall provide training development
        in accordance with the Statement of Work to include, but not limited to: Weapons
        Handling and Qualification; In-District Phase I Orientation including on-the-job training
        (OJT); Phase II Orientation OJT; Annual Training; and Remedial Training.

        All qualification and training is mandatory and shall be completed by all CSOs during a
        time when the CSO is not assigned to a post. No overtime shall be paid by the
        Government for training.

 C.12.1 Weapons Qualification
        The Contractor shall qualify each CSO, including applicants, to determine weapons-
        handling proficiency. In order to be eligible to perform in a CSO capacity, all applicants
        shall successfully pass the weapons qualification in accordance with Attachment J.7(A)
        CSO Semi-Auto Handgun Qualification Course and shall be annotated on the CSO-014.

 C.12.1.2
        The initial weapon qualification for applicants shall be performed within seven (7)
        calendar days after the Contractor directs the approved applicant to perform in an official
        capacity. After an individual has successfully completed initial qualification; the
        Contractor shall requalify the individual annually.

 C.12.1.3
        All weapon qualifications will include an instructor-led review of proper, safe handling
        procedures for the current service weapon. This review shall be conducted at the
        qualification site and at a minimum include proper handling and weapon manipulation,
        procedures for loading, unloading, cleaning, storage, holster use, and an overview of the
        weapon’s safeties (internal and/or external as applicable).

 C.12.1.4
        When a CSO or applicant fails to meet the weapons qualification standards or cannot
        exhibit the skills to handle or manipulate the duty weapon safely during the initial or
        annual qualification period, the Contractor shall not allow the prospective CSO to begin
        performance or an incumbent CSO to resume performance under this contract until the
        weapons qualification standards have been met. The Contractor shall allow the
        individual two (2) re-qualification attempts within seven (7) calendar days after the first
        qualification was conducted. If the individual fails to qualify, after the third qualification
        attempt the Contractor shall not permit the individual to perform under this contract.




                                                 C-32
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 34 of 78 PageID #: 166




 C.12.1.5
        The Contractor shall independently establish and document firearm range agreements
        without the assistance of the Government. All weapons shall be transported to the range
        site as directed by the COR. In the event the COR requires the Contractor to transport the
        weapons, the COR will provide the Contractor with a written authorization from the
        District U.S. Marshal before doing so. The actual qualification shall be conducted with
        the weapon issued to the CSO by the Government.

 C.12.1.6
        Any CSO who has an accidental firearm discharge while on duty shall be immediately
        removed from the contract pending an investigation (this includes accidental discharges
        in a clearing barrel). Any CSO who has an accidental firearm discharge on a firearm
        range will not be automatically removed from the contract, but is subject to an
        investigation. The Contractor shall notify the COR and OCS immediately. If the results
        of the investigation determine that the CSO may remain on the contract, the Contractor
        shall provide the CSO with firearms training and require re-qualification at the
        Contractor’s expense before resuming CSO duties. Refer to Section C.14.2 and
        Attachment J.4(A) for Performance Standard Violation (PSV) procedures and USMS
        Policy 2.1 Use of Force (for reporting requirements) following an accidental discharge.

 C.12.2 Less-Than-Lethal
 C.12.2.1 Oleoresin Capsicum Spray
        The U.S. Marshal may authorize CSOs assigned to their District to carry Oleoresin
        Capsicum Aerosol (OC Spray) device. This is the only less-than-lethal device that may
        be authorized for CSOs. When such authorization is granted by the U. S. Marshal, the
        Contractor shall ensure that the CSO receiving the OC Spray device successfully
        completes the certification requirements developed by the United States Marshals
        Service’s Training Academy and use the device in accordance with applicable policies
        and procedures and the USMS Policy 2.1 Less-Than-Lethal Devices, Attachment J.4(B),
        and prescribed in the Statement of Work. The training is provided by the USMS and is
        generally an eight (8) hour course, although there may be some variations by District.

 C.12.2.2
        After completion of the initial certification, the CSO shall be tested and certified annually
        in order to carry the device on a continuous basis. It is the responsibility of the
        Contractor, acting in coordination with the COR or U.S. Marshal, to schedule each CSO
        for annual certification. Re-certification shall occur annually and be scheduled on or
        about the same time period as initial training. The Contractor shall permit only those
        CSOs who have successfully completed and currently hold the required certification to
        carry or use OC Spray.

 C.12.2.3
        The Contractor shall ensure that qualified CSOs only carry the OC Spray device during
        their official duty hours. In addition, the Contractor shall ensure that the CSOs conceal
        the OC Spray device from the public and refrain from inspecting and handling the OC
                                                 C-33
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 35 of 78 PageID #: 167




        Spray device in view of the public. The Government strictly prohibits the use of personal
        OC Spray under this contract.

 C.12.2.4
        The Contractor shall inform the COR immediately when any CSO violates this provision.
        When such violation occurs, the Contractor shall also enforce the company’s disciplinary
        policy. The Government reserves the right to prohibit the violator from performing under
        this contract.

 C.12.3 In-District Phase I Orientation
        In-District Phase I Orientation (Phase I) is a two-step phase and is comprised of eight (8)
        hours of introductory academic instruction and 32 hours of on-the-job training (OJT).
        Phase I Orientation is the responsibility of the Contractor. Upon successful completion
        of the academic instruction and OJT requirements of Phase I, the CSO may be assigned
        to CSO duties with the exception of posts which require the use of screening equipment.

 C.12.3.1
        At a minimum, the training provided by the Contractor shall cover the following topics as
        part of the Phase I Orientation 8 hour academic program (see Attachment J.7(B)), for a
        description of the Phase I Orientation training course requirements:
        • Learning Management System (LMS):
                   Introduction of the U.S. Marshals Service
                   Courtroom Environment
                   CSO Duties and Responsibilities
                   Performance Standards
                   Sexual Harassment
                   USMS/DOJ Deadly Force Policy
                   Legal Authority
        •   Instructor Led or Tailored/Customized LMS to specific District or facility:
                 Post Orders
                   Local Rules
                   Emergency Procedures
                   Occupant Emergency Plan
        •   Instructor Led Only: Facility Awareness

 C.12.3.2
        The Contractor shall ensure that all new CSOs satisfactorily complete the academic
        portion of the In-District Phase I Orientation and have begun OJT within 14 calendar
        days after the Contractor directs the approved applicant to perform in an official capacity
        and prior to assuming CSO duties.
                                                C-34
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 36 of 78 PageID #: 168




 C.12.3.3
        Upon completion of the academic portion of the Phase I Orientation, the Contractor shall
        be responsible for assigning and ensuring that the new CSO completes a 32-hour OJT
        program. The CSO shall be assigned to work with (paired with) a CSO with at least one
        year of experience as a CSO. At a minimum, OJT shall consist of familiarization with
        post orders, local rules, emergency procedures, facility awareness, a review of the
        Occupant Emergency Plan, and topics covered during the Phase I introductory training.
        The purpose of the OJT program is to reinforce lessons taught, familiarize the new CSO
        with policies and procedures, and introduce him/her to the work environment.

 C.12.3.4 Examination and Practical Proficiency Demonstration
        At the completion of Phase I Orientation, the Contractor shall administer both a written
        examination through the LMS and conduct a structured practical proficiency
        demonstration of each CSO’s individual skills, knowledge, and abilities related to
        training. The proficiency demonstration shall be in the form of a self-certified checklist
        signed by both the applicant/CSO and the experienced, CSO or LCSO who was paired
        with the applicant.
        • The examination shall consist of at least 50 questions and include all subject areas
            covered during the Phase I Orientation. A passing score of 70% is required to
            perform on the contract.
        • A proficiency assessment is required for each skill which requires demonstrated use
            and shall be measured as pass/fail or non-applicable. If a CSO/applicant does not
            pass the examination or proficiency assessment on the first attempt, the CSO may
            retest two additional times within seven (7) days from the initial test date. If a
            CSO/applicant does not obtain a passing score on the retest, the CSO may not
            perform on the contract.

 C.12.3.5
        After completion of In-District Phase I Orientation, the Contractor shall require the CSO
        to complete the CSO-008 In-District (Phase I) Orientation Certification (see Attachment
        J.2(F)), and require the District Supervisor to certify that the individual has satisfied the
        requirement. The Contractor shall retain a copy of the form and forward the original
        copy to the COR within seven (7) calendar days of completing the Phase I Orientation.

 C. 12.4 Phase II Orientation
        Phase II Orientation is a two-step phase and is comprised of Government-provided
        instruction and 40 hours of on-the-job training (OJT) provided by the Contractor in the
        District. The Contractor shall be notified in writing by the OCS when Phase II
        Orientation sessions are to be held and the number of CSOs attending.




                                                 C-35
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 37 of 78 PageID #: 169




 C.12.4.1
        Within ten (10) business days after the issuance of the notification, the Contractor shall
        prepare and submit a detailed cost estimate and a written schedule for those CSOs
        eligible and selected to attend the Phase II Orientation. This information shall be
        coordinated with the COR prior to submission to the OCS.

 C.12.4.2
        Before a CSO is permitted to attend the Government-provided phase of Phase II
        Orientation, the Contractor shall ensure that the CSO has successfully completed Phase I
        Orientation. Only those individuals who have been authorized by the OCS shall attend
        the Phase II Orientation.

 C.12.4.3
        The Contractor shall make all necessary staffing coverage and travel arrangements for
        each CSO and take necessary measures to cover posts while each CSO is attending the
        Phase II Orientation. Overtime is not authorized to accommodate such staffing coverage.

 C.12.4.4
        The Government will reimburse travel expenses, on a “one time only” basis, for each
        CSO who is eligible and actually attends the CSO Orientation in its entirety. The
        Contractor is responsible for, and will not be reimbursed, travel expenses if a CSO fails
        to attend or successfully complete the Orientation as scheduled. Travel reimbursement
        will be made in accordance with FAR 31.205-46, in effect at the time of travel. The
        Government will not be responsible for making travel arrangements for any Contractor
        personnel. The Government's involvement will only be to the extent that is necessary to
        ensure that all travel arrangements, including costs, are reasonable and to ensure that
        necessary coordination has been made. When making travel arrangements, the
        Contractor shall minimize costs and secure the lowest attainable price.

 C.12.4.5
        The Government will reimburse the Contractor up to eight (8) hours at the basic contract
        rate for travel days and each day that the CSO attends the orientation session in
        accordance with the terms and conditions of this Statement of Work. During the
        orientation phase, the Contractor shall only be entitled to reimbursement of the basic
        contract rate and shall only bill the basic rate for labor hours associated with the CSO
        Orientation. Should the CSO travel exceed eight (8) hours, overtime will be considered
        in accordance with the terms of the Contractor’s Collective Bargaining Agreement
        subject to Government approval of supporting documentation.

 C.12.4.6
        The Contractor shall require all CSOs to meet the Phase II Orientation requirements. If a
        CSO cannot attend the Phase II Orientation when scheduled, the Contractor shall explain,
        in writing, the circumstances preventing the CSO from attending and request approval
        from the OCS, for the CSO to attend the next scheduled orientation.

                                                C-36
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 38 of 78 PageID #: 170




 C.12.4.7
        If an emergency prevents a CSO from attending the entire Phase II Orientation session,
        the Contractor shall immediately inform the OCS, in writing, with the details of the
        emergency. The Contractor shall also coordinate the makeup time with the OCS and
        make the necessary arrangements for the CSO to complete the Phase II Orientation at no
        additional cost to the Government. Only the initial Phase II Orientation cost shall be paid
        by the Government.

 C.12.4.8
        Upon successful completion of the Government-provided portion of Phase II Orientation,
        the Contractor shall be responsible for immediately providing the CSO with a 40-hour
        OJT program. The Contractor shall assign the CSO to work with (paired with) a CSO
        with at least one year of experience as a CSO operating screening equipment. The
        Contractor shall ensure that the CSO receives a minimum of eight (8) hours of OJT on
        each type of screening equipment. The purpose of the OJT program is to reinforce
        lessons learned during the Government-provided portion of Phase II Orientation through
        comprehensive hands-on training or experience. A practical proficiency demonstration
        shall be completed at the end of the OJT in the form of a self-certified checklist, signed
        by both the Phase II OJT CSO and the paired CSO or LCSO.

        Upon successful completion of both phases of the Phase II Orientation, the Contractor
        shall retain a copy of the certification; and forward the original copy to the COR to
        certify that the CSO has met all of Phase II Orientation requirements and the CSO may be
        assigned to any CSO duty as required by the Statement of Work.

 C.12.5 Annual Training
        The Contractor shall develop and present 16 hours of approved annual training to all
        CSOs. The purpose of annual training is to refresh and reinforce prior Contractor
        provided In-District Phase I Orientation Training and the Government provided Phase II
        Orientation Training.

 C.12.5.1
        See Attachment J.7(C), for a description of the annual training course requirements. All
        training provided by the Contractor shall utilize a combination of instructor-led, hands-on
        instruction, and Learning Management System. The Operator Training System (OTS), or
        similar system, shall be part of X-ray image interpretation training.

 C.12.5.2
        Annual Training does not have to be completed in a continuous 16 hour period (it can be
        phased as necessary to accommodate CSO scheduling); however, the Contractor shall
        track each CSO’s performance through the entire 16 hour period to ensure the CSO
        receives the full benefit of the annual training material. Phasing of the training shall be
        fully addressed in the Contractor’s annual training plan. Overtime and travel are not
        authorized.


                                                C-37
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 39 of 78 PageID #: 171




 C.12.5.3 Examination and Practical Proficiency Demonstration
        At the completion of Annual Training, the Contractor shall administer both a written
        examination administered through the LMS and conduct a structured practical
        proficiency demonstration of each CSO’s individual skills, knowledge, and abilities
        related to training.
        • The Contractor shall administer a written examination upon completion of the Annual
            Training. The examination shall consist of at least 50 questions and include all
            subject areas covered during the Annual Training. A passing score of 70% is
            required to perform on this contract.
        •   Proficiency assessments shall be administered for each skill that requires
            demonstrated use. The proficiency assessment shall be measured as pass/fail or non-
            applicable. If a CSO does not pass the examination or proficiency assessment on the
            first attempt, the CSO may retest two additional times within seven (7) days from the
            initial test date. If a CSO does not obtain a passing score after the second retest, the
            CSO may not perform on this contract.
        •   Upon successful completion of Annual Training, the Contractor shall retain a copy of
            the certifications and forward the original copies to the COR to certify that the CSO
            has completed all of the Annual Training requirements.

 C.12.6 Additional Training
        The Government reserves the right to require additional, unanticipated, or special training
        under this contract which may be Government or Contractor-provided. Requests for
        equitable adjustment, if any, arising from additional special training shall be provided to
        the CO for consideration. Any such requests shall include total amount of adjustment and
        a supporting price breakdown to include details as to how the Contractor calculated the
        adjustment, and any assumptions used by the Contractor. All adjustment requests shall
        be evaluated by the Government and are subject to negotiation and a determination by the
        CO that they are fair and reasonable.

 C.13   TRAINING ADMINISTRATION

        The USMS has developed mandatory training and qualification requirements for new
        CSOs in order to refresh, reinforce and build on each CSO’s techniques and learned skill
        sets along with their knowledge and understanding of workplace requirements. This
        training is considered essential and as such the Contractor shall manage training
        requirements in a professional and cost effective manner. CSO training starts annually
        with a required training plan with required lesson plans, and ends with accurate record
        keeping demonstrating each CSO’s completion of all certification and training
        requirements. The Contractor shall ensure their Quality Control Plan ensures effective
        contract performance and uses a metric-based inspection procedure that evaluates internal
        controls, procedures, and practices relative to training requirements.

 C.13.1 Training Plan
        The Contractor shall provide the OCS a Training Plan covering Weapons Handling and
        Qualification, Phase I Orientation, Phase II OJT, Annual Training, Remedial Training,
                                                C-38
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 40 of 78 PageID #: 172




        Qualifications of Trainers including Weapons Qualification Instructors, and any other
        training required within the stated number of days following award or the commencement
        of an Option Period. No training shall commence until the Training Plan has been
        approved in writing by the OCS. During the time period occurring before the training
        plan is approved, training may be required for new CSOs. In those instances where
        training is required before the final training plan is approved, the Contractor and USMS
        will meet and coordinate and approve a draft plan to allow the required training to occur
        in a timely manner.

 C.13.1.1 Training Plan Deliverables
        The Contractor shall provide the training plan in two phases. In-House Phase I
        Orientation and OJT are essential as new CSOs cannot commence performance under the
        contract until they have successfully completed their initial weapon qualifications and the
        academic portion of the Phase I Orientation. All other training plans shall be delivered a
        month later. In addition to delivery dates for Training Plans, the Government has also set
        a date for which any corrections to unapproved training plans must be delivered.
        Immediately upon receipt of training plans and within 10 calendar days, the USMS will
        review, approve, and accept the plans or return them as unapproved and identify the
        reasons. The Contractor shall then have an additional 30 calendar period to resolve and
        correct the training plans for resubmission. The Government anticipates no further
        extensions will be granted following the additional 30 day calendar period. Contractors
        shall be responsible for coordinating, meeting, or otherwise resolving those problems
        with the USMS Training and Compliance Branch (TCB).

        Additionally, the Government has established a shorter training plan delivery period for
        contract Option Periods. Late delivery of training plan may be subject to liquidated
        damages, see Section F.2 FAR 52.211-11 Liquidated Damages.

                                      Following Initial                          Final Approval
              Training Type                               Government Review
                                           Award                                       Date
         Weapons Qualification       Within 30 calendar   Within ten (10)      Within an additional
         Training                    days                 calendar days        30 calendar days
         Phase I In-House            Within 30 calendar   Within ten (10)      Within an additional
         Orientation and On-the-     days                 calendar days        30 calendar days
         Job Training (OJT)
         Phase II OJT                Within 60 calendar   Within ten (10)      Within an additional
                                     days                 calendar days        30 calendar days
         Annual Training             Within 60 calendar   Within ten (10)      Within an additional
                                     days                 calendar days        30 calendar days
         Instructor Qualifications   Within 30 calendar   Within ten (10)      Within an additional
                                     days                 calendar days        30 calendar days
         Other                       Within 60 calendar   Within ten (10)      Within an additional
                                     days                 calendar days        30 calendar days




                                                 C-39
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 41 of 78 PageID #: 173




                Training Type             Following the          Government         Final Approval
                                          exercise of an           Review                Date
                                          Option Period
            Weapons Qualification       Immediately          Immediately          Within seven (7)
            Training                                                              calendar days
            Phase I In-House            Immediately          Immediately          Within 14 calendar
            Orientation and On-the-                                               days
            Job Training (OJT)
            Phase II OJT                Within 30 calendar   Within ten (10)      Within an additional
                                        days                 calendar days        30 calendar days
            Annual Training             Within 30 calendar   Within ten (10)      Within an additional
                                        days                 calendar days        30 calendar days
            Instructor Qualifications   Immediately          Immediately          Within seven (7)
                                                                                  calendar days
            Other                       Within 30 calendar   Within ten (10)      Within an additional
                                        days                 calendar days        30 calendar days

 C.13.1.2 Formatting
        • Initial Submission:
                       All Training and Qualification material shall be provided in an editable
                        electronic format through a web-based application and made accessible to the
                        Government for review and approval, e.g., LMS System, SharePoint, Drop
                        Box, other).
                       Additionally, the Contractor shall provide one complete electronic (CD) and
                        one hard copy of training plans in separate binders.
        •     Following Final Approval
                   Continued access to the web-based application as required under Section
                     C.13.2 below.
                       The Contractor shall provide two complete electronic (CDs) and one hard
                        copy of the approved Phase I and Annual Training Plans in separate binders to
                        the TCB within 10 calendar days of receiving approval as the Government’s
                        record copy.

 C.13.1.3 Training Plan Contents
        At a minimum, the training plan shall include the following:
        • Strategy for meeting all training and qualification requirements.
        •     Proposed delivery method for all instruction.
        •     Proposed training and qualification CSO delivery schedule.
        •     Proposed training course descriptions and lesson plans.
        •     Proposed remedial training.
        •     Sources of any third party training or training material.


                                                      C-40
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 42 of 78 PageID #: 174




 C.13.1.4 Lesson Plans
        • The Annual and Phase II training should not be stagnant. CSOs are confronted daily
           with new security challenges. The contractor shall take steps to improve training by
           modifying, enhancing, and implementing new security practices and procedures into
           the required lesson plans to better secure our facilities and educate and train CSOs to
           address and mitigate such challenges through the use of Phase I and Annual training.
           When appropriate, existing lessons plans and the LMS shall be modified to
           incorporate new security concerns into existing lesson plans to keep the training
           current.
        •   All training provided by the Contractor shall utilize an instruction delivery method, or
            combination of methods, as appropriate to the course of instruction, to include
            instructor-led, hands-on instruction, Learning Management System (LMS), and as
            otherwise required under the contract.
        •   A syllabus has been established for the In-House Phase I Orientation Training (see
            Attachment J.7(B)). The courses are titled, numbered, and described.
                   Developing Phase I training is the responsibility of the Contractor.
                   Obtaining the material is the responsibility of the Contractor.
                   However, some information shall be tailored to the facility requiring the
                    Contractor to work with the JSI/CORs and local staff.
        •   A syllabus has been established for Annual Training (see Attachment J.7(C)). The
            courses are titled, numbered, and described.
                   Annual Training is intended to reinforce and build upon prior learning and the
                    techniques and learned skill sets the CSOs have obtained through the Phase I
                    and Phase II Orientations.
                   The materials shall be drawn from:
                       •   The Contractor’s Phase I approved training plan.
                       •   Supplemented with the Government provided Phase II training
                           materials (to be provided immediately upon award).

 C.13.1.5 Instructional Design
        The USMS has adopted the lesson plan format used by the Government in developing the
        Government provided Phase II Orientation training. These materials are provided in
        Section J, Attachment J.7(D) Lesson Plan Format and Overview, along with an example
        of the desired end product provided under Attachment J.7(E), Example Lesson Plan.

        The Contractor shall use the provided format and overview instructions to develop a
        lesson plan for each category or topic identified in paragraphs C.12.3.1 above and as
        identified in Attachments J.7(B) In-District Phase I Orientation and J.7(C) Annual
        Training.


                                                C-41
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 43 of 78 PageID #: 175




        All test questions shall be derived from Enabling Performance Objectives (EPO)
        identified in each lesson plan. The questions shall be meaningful, clearly stated, and not
        contain clues to the correct answer. All alternative answers shall be relevant and
        plausible. The use of True/False questions shall be minimized. All questions shall be
        accompanied by a detailed explanation referencing the EPO which the question is derived
        from and the applicable location of the answer in the training material.

 C.13.2 Online Learning Management System (LMS)
        The Contractor shall utilize a web-based LMS to facilitate instruction for all training
        requirements of an academic nature not requiring hands-on proficiency training, practice,
        or assessment, and as identified in the training syllabi. Phase I and Annual Training shall
        have an associated test administered through the LMS. The LMS shall track the
        performance of each individual LMS user and also track other forms of training including
        hands-on proficiency assessments:
        •   The LMS shall be provided and hosted by the contractor.
        •   The LMS shall be accessible from any computer and/or device with internet access by
            an invitation-provided user ID and password format which meets Government
            security standards and tracks individual user data.
        •   The LMS shall be capable of handling multiple users and classes simultaneously.
        •   The LMS shall be capable of tracking the progress and completion of each CSO’s
            training required under the contract, to include Phase I, Phase I OJT, Phase II OJT,
            Annual Training, Weapons Qualification Training, and any other training required
            under the contract.
        •   The LMS will track all training delivery methods to include instructor-led, hands-on
            instruction, LMS, OJT, or any combination of these training methods used to deliver
            a course, and as otherwise required under the contract.
        •   The LMS shall be capable of tracking CSO training hours for all training as
            applicable and reporting on CSO progress.
        •   The LMS shall be capable of tracking and printing Certifications earned by each
            CSO.
        •   The LMS shall generate training progress reports for Government use.

        The Contractor shall provide access and an initial training session to help authorized
        Government personnel navigate the LMS system for the purposes of inspection,
        acceptance, and access to training reports (see Section C.13.7).

        The Contractor shall also provide three (3) test answers or pass keys used for all required
        testing to allow for Government review and inspection of the tests.

 C.13.3 Advance Events Schedule
        The Contractor shall provide a training and qualification schedule to the COR at least one
        week in advance of the subsequent month’s proposed training schedule. Subsequent or
                                                C-42
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 44 of 78 PageID #: 176




        emergent changes in the training schedule must be provided to the COR as soon as
        possible, but in all cases, prior to actual training. The schedule shall include the name of
        the individuals to be trained/qualified, as well as the date, time, and location of the
        training/qualification event. The Contractor shall ensure that training does not conflict
        with any existing USMS policies or procedures.

 C.13.4 Training Instructors
        All instructor-led training shall be conducted by trained instructors. Training instructors
        shall have certification obtained from a law enforcement, military, accredited institution
        of learning (school, college, university), Government entity (Federal, State, County,
        Local), or educational certification body (agency board, commission, equipment
        manufacturer). The Contractor shall insure all instructors are knowledgeable and have
        experience in the subject area in which they teach. The Contractor may propose, by
        written request, an employee for a Training Instructor position who lacks the
        certification, provided the Contractor offers evidence of training experience. The
        acceptance of any proposed substitute is “by name only” and at the discretion of the
        Office of Court Security.

 C.13.5 Weapon Qualification Instructors
        All qualifications shall be administered by a certified firearms instructor who was
        previously certified by a law enforcement, military, or nationally recognized authority
        (e.g., National Rifle Association, Civilian Marksmanship Program) and complies with the
        CSO Semi-Auto Handgun Qualification Course (see Attachment J.7(A)). The instructor
        shall have specific experience in handgun marksmanship training. The Contractor is
        required to maintain the instructor certification records on file centrally during the entire
        contract period, or as otherwise directed by the Government.

 C.13.6 Records and Reports
 C.13.6.1 CSO Records
        All training, testing, and qualification records, or copies thereof shall be originals as
        required by the COR; and shall remain on file with the Contractor during the entire
        contract period, or as otherwise directed by the Government. These records shall be
        centrally maintained at the Contractor’s Headquarters Office and available to the
        Government upon request for the purpose of periodic compliance reviews.

 C.13.6.2 Training and Weapons Qualification Instructors
        A current listing of Training and Weapons Qualification Instructors shall be maintained
        in accordance with Section J – List of Attachments, J.7(F) at all times and available to the
        Government on request. The listing shall provide as a minimum: instructor name;
        certification; certifying entity and date of certification; experience; area of instruction;
        assigned districts and the Contractor’s certification that the instructor is knowledgeable
        and has extensive experience in the area of instruction.




                                                 C-43
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 45 of 78 PageID #: 177




 C.13.7 Evaluation of Training
        The Government reserves the right to conduct periodic evaluations of the quality and
        completeness of all qualification and training provided to all CSOs. Evaluations shall
        include, but not be limited to: reviews of techniques and methods of instruction,
        techniques and methods of motivation, adequacy of classroom and supportive adjunct
        training materials, and individual CSO job knowledge, skills, retention, and test results.

 C.13.8 Changes to Training Requirements
        When deemed appropriate, the Government may require that alterations, changes, or
        modifications be made to the Contractor’s training plans, program, schedule, and/or
        instructor cadre.

 C.14   COMPLIANCE WITH CSO PERFORMANCE STANDARDS

 C.14.1 Responsibility
        The Contractor shall ensure all employees maintain satisfactory standards of competency,
        conduct, appearance, and integrity. The Contractor shall enforce appropriate disciplinary
        actions when necessary up to and including removal at its own discretion or by the
        direction of the Government. The Contractor shall ensure that all CSOs receive and
        certify on a CSO-006 Certification of Court Security Officer Performance Standards that
        they have received the CSO performance standards outlined below prior to assuming
        duties. The Contractor shall maintain these forms and submit to the Government upon
        request. If any of the standards are violated, the Contractor shall report any/all
        performance standard violations to the COR immediately in accordance with Section
        H.10 Procedures for Addressing Court Security Office (CSO) Misconduct or Failure to
        Perform. Additionally, the Government reserves the right at all times to determine the
        suitability of any Contractor employee to serve as a CSO (see Section H.9 Removal of
        CSOs and Other Contractor Personnel for Violations of the CSO Performance
        Standards). Should a CSO be removed from the contract, the Contractor shall follow the
        requirements of Section C.7 Turnover.

 C.14.2 Performance Standards and Violations
        All CSOs performing under this contract shall comply with all standards found
        throughout the Statement of Work as well as all other sections of the contract to include
        Section H.7 Deadly Force Policy and Section H.10 Procedures for Addressing Court
        Security Officer (CSO) Misconduct or Failure to Perform. The following list of
        violations is not intended to be all inclusive; rather it is representative of the types of
        violations that are generally encountered. The list categorizes violations under six (6)
        different subsections: Criminal Activity, Fraud, Misconduct, Insubordination, Security
        Procedures, and Dereliction of Duty. These categories merely represent a useful
        organizational structure. They are not intended as a description or overall
        characterization of the individual offenses. All CSOs performing under this contract
        shall:



                                                C-44
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 46 of 78 PageID #: 178




 Criminal Activity
 C.14.2.1 Immediately report to their employer if they are detained, or become aware that they
        are under investigation by any federal, state or local agency, for any legal or ethical
        violation. (The Contractor shall immediately report the matter to the COR).

 C.14.2.2 Avoid personal and business associations with persons known to be convicted felons or
        persons known to be connected with criminal activities. This restriction does not pertain
        to immediate family members if the circumstances have been thoroughly explained to the
        COR.

 C.14.2.3 Not engage in criminal and/or habitual use of intoxicants or prescription/ non-
        prescription drugs. Except in an official capacity, shall not possess illegal drugs.

 C.14.2.4 Not operate a Government vehicle or any other vehicle: a) in an improper manner, or b)
        under the influence of intoxicants or drugs. The CSO shall maintain a valid, unrestricted
        driver’s license in the CSO’s state of residence (mandatory eyeglass wear is not
        considered a restriction under this provision).

 Fraud
 C.14.2.5 Not knowingly give false or misleading statements or conceal material facts in
        connection with employment, business, investigation or any other official record.

 C.14.2.6 Not make statements about fellow employees or officials, with knowledge of the
        falseness of the statement or with reckless disregard of the truth.

 Misconduct
 C.14.2.7 Not engage in immoral, dishonest, infamous, disrespectful, or notoriously disgraceful
        behavior that reflects poorly on the U.S. Marshals Service or the U.S. Courts.

 C.14.2.8 Not accept or solicit gifts, favors, or bribes in connection with official duties.

 C.14.2.9 Not disclose any official information to the media or be a source of any news or press
        releases. All press inquiries shall be brought to the attention of the COR. This restriction
        does not prohibit protected “whistle blowing” activities or protected union activities.

 C.14.2.10 Not discriminate against or sexually harass any person.

 C.14.2.11 Ensure that all financial obligations are met.

 C.14.2.12 Not bid on or purchase in any manner, directly or through an agent, any property
        being offered for sale by the USMS or by others serving on behalf of the USMS.

 C.14.2.13 Not possess, use, lose, damage, or otherwise take Government or other private or
        public workplace property, including confiscated or abandoned property, without
        authorization from the COR.
                                                  C-45
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 47 of 78 PageID #: 179




 C.14.2.14 Not use abusive or offensive language, engage in quarreling, intimidation by words or
        actions, fighting, or other disruptive activities.

 C.14.2.15 Not entertain, socialize, or enter into business arrangements with, give legal advice or
        grant special favors to, or accept gifts or payments from jury members, prisoners,
        witnesses, protected persons, or family members and friends of the above; to include not
        allowing jury members, prisoners, witnesses, protected persons, or their family members
        and friends into the CSO’s home or living quarters (temporary or permanent). A CSO
        shall notify his/her employer and COR if he/she has a personal or professional
        relationship with any of the above.

 C.14.2.16 Not engage in any discussion concerning Government matters, policies, financial,
        personal or family matters with jury members, prisoners, witnesses, protected persons,
        family members, the public, or any known associate of the above.

 C.14.2.17 Not discuss official information, e.g., duty assignment (particularly manpower),
        weapons, security precautions, or procedures, with members of the public, unless
        specifically authorized by the COR.

 C.14.2.18 Not enter into discussions with Government officials outside the chain of command
        unless authorized to do so in advance by the chain of command or by the COR. If prior
        authorization is not possible, the CSO shall immediately notify chain of command or
        COR of the discussion.

 C.14.2.19 Not disclose or discuss disciplinary actions with anyone in the workplace other than
        their employer, union representative, or authorized USMS personnel with a need to
        know.

 Insubordination
 C.14.2.20 Not fail, unnecessarily delay, or refuse to carry out a proper order of a supervisor or
        other official having responsibility for the CSOs work. Not demonstrate public
        disrespect for supervisory personnel or lawful orders issued by Government or contract
        representatives. Not undermine by word or deed the authority of supervisory personnel
        or Government representatives charged with court security or oversight of CSO
        performance.

 Security Procedures
 C.14.2.21 Ensure weapons are secured in a safe place (e.g. free from theft, tampering,
        misplacement, or misuse) and concealed from view when not in use. Weapons shall not
        be inspected, cleaned, handled, or exchanged in public areas or in the presence of jury
        members, prisoners, witnesses, protected persons, family members or the public. Ensure
        service weapons are handled, stored, and carried in a safe manner and in accordance with
        all post orders and common safety procedures.

                                                C-46
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 48 of 78 PageID #: 180




 C.14.2.22 Not carry or use any unauthorized security equipment or weapons.

 C.14.2.23 Not misuse official authority, Government-issued equipment or Government
        property. See also Section C.15.5.1 concerning misrepresentation or misuse of authority
        associated with the CSO special deputation (such misrepresentation or misuse shall be
        considered grounds to prohibit the individual from performing under this contract).

 C.14.2.24 Not violate official site security procedures, instructions, post orders or regulations.

 C.14.2.25 Comply with all prescribed safety regulations, safe working procedures, and practices to
           include the wearing of personal protective equipment as directed.

 Dereliction of Duty
 C.14.2.26 Not move or monitor USMS prisoners.

 C.14.2.27 Not gamble or enter into games of chance with any person while on duty. Not engage
        in or promote, gambling or betting while on Government-owned or leased property.

 C.14.2.28 Not close or abandon any post prior to scheduled closure unless directed to do so by a
        supervisor. The CSO shall remain awake and alert at assigned post until properly
        relieved or until the post is scheduled to be secured.

 C.14.2.29 Not conduct private or personal business on duty.

 C.14.2.30 Not neglect duties or fail to render assistance in accordance with official duties and
        responsibilities.

 C.14.2.31 Not consume or possess alcoholic beverages while on duty. Not consume alcoholic
        beverages for at least eight (8) hours prior to reporting to duty. Shall not report for duty
        under the influence of or while impaired by alcohol.

 C.14.2.32 Not consume any controlled substances as defined in Title 21, U.S.C. § 812
        Controlled Substances Act. Shall not report for duty under the influence of, or while
        impaired by, any controlled substance. Note: CSOs taking any prescription medication
        shall be capable of performing the requirements of the Statement of Work.

 C.14.2.33 Not use any electronic device while on duty except those authorized by the
        Government for use or issued by the Government for official business.

 C.14.2.34 Not use any personal electronic devices, reading materials, or other material not
        associated with official business while on duty except in emergency situations.

 C.14.2.35 Not allow individuals or unauthorized personnel to loiter at or near an official post.


                                                 C-47
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 49 of 78 PageID #: 181




 C.14.2.36 Not assume duties unless he/she has been in non-working status for a minimum of
        eight (8) hours prior to reporting for duty, except when the CSO is required to work
        overtime by the COR.

 C.14.2.37 Not visit the duty site during non-duty hours or allow family members and friends to
        visit the duty site or other operational areas. Exceptions shall be requested in writing
        from the COR.

 C.14.2.38 Not surreptitiously record conversations between Government, law enforcement, or
        Contractor employees.

 C.14.2.39 Not perform any type of bailiff or clerk duties in the courtroom.

 C.14.2.40 Not take physical custody of any court evidence.

 C.14.2.41 Not engage in the jury selection processes or procedures.

 C.14.2.42 Not leave the court facility to procure meals for the Court and/or jurors. Not escort
        jurors to lunch unless directed by the COR.

 C.14.2.43 Not drive or escort judges to off-site functions.

 C.14.2.44 Not act as a receptionist for the Court or USMS.

 C.15     AUTHORITY

 C.15.1
          CSOs and LCSOs working on this contract shall monitor and observe occupants and
          visitors for compliance with the Federal Management Regulations, 41 CFR 102-74,
          Rules and Regulations Governing Conduct on Federal Property, and the facility’s posted
          rules and regulations.

 C.15.2
          CSOs and LCSOs shall enforce Federal law while performing the assigned duties under a
          Government contract. This includes but is not limited to:
          • Detaining any person attempting to gain unauthorized access to Government property
             or a court proceeding(s).
          •   Attempting to commit acts that imperil the safety and security of Government
              employees, property and the public.

 C.15.3
          If a CSO detains any individual, the CSO shall immediately turn the detainee over to the
          USMS or responding law enforcement official and complete a CSO-003. The CSO may
          be summoned as a witness to the incident.

                                                C-48
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 50 of 78 PageID #: 182




 C.15.4
          When a CSO serves as a witness to an incident that occurred during their official post
          assignment, the time doing so shall be compensated as if the CSO actual performed their
          normal duties. In such cases, the Government will pay the Contractor the appropriate
          contract rate. If the Judiciary compensates a CSO for serving as a witness, the amount
          paid by the Judiciary shall be reported by the Contractor to the COR and the hours
          serving as a witness will be deducted from the Contractor’s invoice.

 C.15.5
          In order to facilitate the security services required herein, the Government, through the
          local U.S. Marshal, shall deputize all CSOs and SSOs as deemed necessary with a limited
          special deputation. Such deputation is limited to the duties outlined and noted in the
          scope of this contract and does not establish an employment relationship with the USMS.
          This special deputation is effective only when the CSO or SSO is performing in an
          official contract capacity at the designated site authorized by the Government. When an
          individual is no longer performing as a CSO or SSO, the local U.S. Marshal shall revoke
          the special deputation.

 C.15.5.1
        In accordance with provision H-9 Removal of CSOs and Other Contractor Personnel for
        Violations of the CSO Performance Standards: misrepresentation or misuse of authority
        associated with the CSOs and SSOs special deputation shall be considered grounds to
        prohibit the individual from performing under this contract.

 C.15.5.2
        Under the authority of this special deputation, the Government may also require and
        authorize the CSO or SSO to transport Government issued firearms. When this task is
        required, the Government, usually the local U.S. Marshal, will authorize and issue such
        task in writing and the Contractor shall ensure that the CSO or SSO assigned to conduct
        the task receives and carries this written authorization while performing this duty.

 C.16     POSITION AND STAFFING POST REQUIREMENTS

 C.16.1 Changing Positions
 C.16.1.1
        Section B, Supplies or Services and Price/Cost, specifies the initial number of authorized
        positions at each court facility. The Contractor shall fully staff the specified CSO
        positions by the official commencement date of this contract. A position requires the
        Contractor to provide security coverage 40-hours each week less Federal holidays and
        other days when the court is closed. The Government reserves the right to increase or
        decrease the positions and or hours and court facility locations, as deemed necessary,
        including reclassifying the positions from full-time to shared, or shared to full-time.
        Accordingly, the Government may increase the number of CSOs at any location set forth
        in Section B of the contract at the current hourly rate specified for that location or at a
        new location within the same USMS District.
                                                C-49
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 51 of 78 PageID #: 183




 C.16.1.2
        The Contractor shall provide CSO coverage by using a combination of full-time and
        shared positions. Shared positions are primarily necessary and required to:
        • Provide full staffing level coverage
        •   Cover CSO absences
        •   Temporarily fill vacancies
        •   Provide a security presence during extended court hours
        •   Increase security levels as needed
        •   Avoid unnecessary use of overtime
        The Contractor shall ensure that their personnel assigned to shared-time positions are
        available and flexible to accommodate unplanned security schedules. Specifically, CSO
        personnel assigned to a full-time position are considered full-time employees and shall
        normally be scheduled to work up to a 40-hour work week, excluding holidays. CSO
        personnel assigned to shared-time positions are considered part-time employees and shall
        be used to augment and fill scheduling vacancies as necessary as long as the cumulative
        scheduled hours do not exceed the task order. Overtime and/or any wage hours that
        exceed the task order shall be authorized and approved in advance by the COR. Any
        unauthorized overtime and/or wages in excess of the task order that are not approved in
        advance by the COR is at the expense of the Contractor.

 C.16.1.3
        Each facility generally includes a mix of shared and full-time positions. A shared
        position shall be authorized based on a one to five (1:5) ratio, unless otherwise directed
        by the Government. Deviation of this requirement will be approved by the Chief, OCS,
        and directed by the CO. Where a facility does not meet the ratio at time of contract
        award, the Government may reclassify the positions to meet such requirements.
        Classification of existing and new CSO positions shall only be approved by the Chief,
        OCS.

 C.16.2 Post Relief
 C.16.2.1
        The Contractor shall provide adequate relief and continuous coverage for all post
        assignments as determined by the individual task order(s). All posts designated by
        USMS will be manned unless otherwise directed by the COR. Contractor shall ensure
        that each CSO is capable of performing the duties at each post and shall routinely rotate
        all CSOs through all posts.

 C.16.2.2
        The Contractor shall coordinate a schedule that ensures security levels are maintained at
        all times, particularly during CSO breaks.
                                                 C-50
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 52 of 78 PageID #: 184




 C.17     ALTERNATE LOCATIONS, SPECIAL SECURITY, AND TEMPORARY POST
          ASSIGNMENTS

 C.17.1
          When deemed necessary, the Contractor shall provide at the Government’s request CSOs
          at temporary or alternate locations. When security is required at a temporary or alternate
          location, the duties required of the CSO shall not change.

 C.17.2
          When a CSO is required to travel or is assigned to an alternate location, the Government
          will reimburse travel expenses in accordance with FAR 31.205-46. The Contractor shall
          complete and submit a CSO-010 Court Security Officer (CSO) Travel Authorization, see
          Attachment J.3(C), to the COR for approval prior to commencement of travel. For
          reimbursement of travel and transportation costs, the Contractor shall submit CSO-011
          Court Security Officer (CSO) Travel Expense Reimbursement, see Attachment J.3(D), as
          instructed in Section G Contract Administration Data. When the Government determines
          it is necessary for the Contractor to temporarily assign CSOs from one facility to another,
          the receiving court facility shall utilize the additional CSO(s) only for the time required to
          complete the special security assignment. If there is a difference between the applicable
          wage rate of a reassigned CSO’s original location and that of the alternate location, the
          higher applicable wage rate shall prevail and the Contractor shall pay the CSO the higher
          rate. If there is a difference between the established contract hourly rates in effect at the
          two locations in question, the Contractor shall be paid the higher of the two rates by the
          receiving District (i.e., the District to be invoiced for the temporary duty).

 C.17.3
          Changing conditions within the court environment may require post assignments to vary
          from day to day. In addition, situations may arise that shall require the Contractor to
          provide CSOs to work overtime or shared time CSOs to work additional hours, when the
          COR determines court security services are required beyond the normal hours of
          operation of the court facility. (The Government will not reimburse at the overtime rate
          unless the CSO has worked a minimum of 40-hours for a workweek or in accordance
          with the terms of the Contractor’s Collective Bargaining Agreement.) Overtime shall
          only be approved and directed by the COR, with approval from the CO. The Contractor
          shall provide the required services when notified by the COR to do so. During such
          times, the Contractor shall also be responsible for any supervision or direction of the
          CSO performing during the extended period. The COR will convey any variations in
          duties to the Contractor.

 C.18     APPEARANCE AND UNIFORM STANDARDS

 C.18.1 General
        The Contractor shall require CSOs performing under this contract to maintain a clean,
        neat, and well-groomed appearance. Appropriate grooming standards contribute to a
                                                  C-51
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 53 of 78 PageID #: 185




        professional appearance and safety measures. Because appearance varies from one local
        environment to another, certain grooming standards may be adapted to conform to the
        respective environments. However, more conservative grooming standards tend to
        promote professionalism and performance. Additionally, personal rights and religious
        freedoms must be considered when modifying the more conservative standards.

 C.18.2 CSO Appearance
 C.18.2.1 Hair and Nail Length
        The Contractor shall ensure CSOs maintain a functional, neat, and professional
        appearance. Hairstyles must be kept to a length that will not detract from optimum
        security or present a safety hazard to the CSO. Fingernails should be maintained at a
        length that will not restrict proficient use of the firearm or present a safety hazard to the
        CSO.

 C.18.2.2 Jewelry Restriction
        The Contractor shall ensure that all CSOs limit the wearing of jewelry except for the
        following: wristwatches; medical alert bracelets/ID tags; wedding; engagement and class
        rings. Any exceptions are to be approved in writing by the COR.

 C. 18.2.3 Face Mask Requirements
        Any CSO who fails to wear a face mask which fits properly while on duty shall be
        immediately removed pending an investigation. Proper fit of a mask in accordance with the
        Centers for Disease Control guidelines requires a mask to fit snugly around the nose and
        chin with no large gaps around the sides of the face. The proper wear of face masks for
        personal protective equipment is mandatory under this contract and is subject to Government
        change at any time based on recommendations and guidance from the Centers for Disease
        Control and Prevention – CDC. This only applies during the Coronavirus pandemic.

 C.18.3 CSO Uniform Standards
        Mandatory uniform standards apply to this contract. These standards are established and
        can only be changed by the Government. If operational requirements necessitate a
        uniform change, the Contractor shall submit a written uniform change request through the
        COR to the Chief, OCS, for consideration. Uniform standards shall not be deviated from
        unless approval has been granted by the Chief, OCS and a written direction has been
        issued by the CO.

 C.18.3.1 CSO Uniform Requirements
        CSO Uniforms are Government Furnished Property (GFP) as indicated on the C.19.1
        Table, and as such, these uniforms are subject to FAR Clause 52.245-1 Government
        Property incorporated in Section I of the contract and the requirements found in Sections
        C.18.3.1.2, C.18.3.1.4, and C.19.2 through C.19.4 below.

 C.18.3.1.1
        Within each contract period, the Contractor shall provide the required basic uniform

                                                  C-52
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 54 of 78 PageID #: 186



       items specified in the chart below to CSOs only. The Contractor shall not issue CSO
       uniforms to the CM and DS, or allow them to wear such uniforms. As noted below, the
       official CSO uniform includes a navy blue blazer, gray slacks, white shirt, a navy blue
       necktie with red and white stripes, dark socks, and low-heeled, plain toed, black shoes or
       boots.




                                              C-53
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 55 of 78 PageID #: 187
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 56 of 78 PageID #: 188
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 57 of 78 PageID #: 189




 C.18.3.1.4
        The Contractor shall ensure all CSOs are in complete uniform at all times while on
        official duty. The complete uniform includes the wearing of body armor when mandated
        by the COR or U.S. Marshal. The uniform should be sized to permit wearing of body
        armor at any time. When a CSO is out of uniform while on official duty, the Contractor
        shall relieve the CSO from duty and provide a replacement immediately. When a CSO is
        relieved for this cause, the Government is not obligated to pay the Contractor for the
        CSO’s non-availability. The Contractor shall also ensure uniforms are to be worn only
        when the CSO is on official duty or while in transit between place of residence and duty
        station.

 C.18.3.1.5
        The Government will issue each CSO an official pocket identification badge and/or name
        tags that shall be worn while performing in an official CSO capacity in accordance with
        Local Rules. The pocket identification badge shall be worn in the blazer breast pocket
        and shall not be modified in any manner. All pocket badges shall comply with the
        USMS’ official contract specifications. Displaying any item other than the USMS seal
        on the pocket badge is prohibited.

 C.18.3.1.6
        To prevent weapon exposure, the Contractor shall prohibit CSOs from removing their
        jackets while on official duty. However, if a CSO is exposed to extreme heat and such
        exposure could impose a health problem, the Contractor shall submit a written request to
        the COR. Deviations in this requirement will be authorized by the COR and applicable to
        all CSOs in the District.

 C.18.4 Uniform Variations
 C.18.4.1
        Whenever deemed necessary, the Government may authorize uniform variations. Certain
        post assignments may require CSOs to wear specialized uniforms, including rainwear and
        cold weather gear. In such cases, the Government may issue such uniforms as GFP or
        authorize the Contractor to make such purchases. If cold weather gear is authorized, the
        Contractor shall provide a V-neck navy blue vest or sweater to be worn under the basic
        uniform. If a vest or sweater is provided, the Contractor shall prohibit CSOs from
        placing patches or other decorative devices on them. Only those CSOs guarding post(s)
        exposed to such weather conditions shall be authorized this variation.

 C.18.4.2
        The use and purchase of rain gear shall be approved in advance and in writing by the
        Chief, OCS. The Contractor shall submit a written request through the COR to the Chief,
        OCS, for consideration.



                                               C-56
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 58 of 78 PageID #: 190
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 59 of 78 PageID #: 191




                                 •   Inventories are due within 45 days of contract award, and
                                 •   Annually at the end of each contract period.
                            A property control system to control, protect, preserve, and maintain
                             all property issued by the Government until the Contractor has been
                             relieved of the responsibility.
                                 •   Following award, or at any other time, should the Contractor
                                     discover shortages of or damages to GFP, the Contractor shall
                                     provide a statement of the condition and apparent cause of the
                                     damage to the COR. Depending on the circumstances, the
                                     Contractor shall be liable for shortages, loss, damage, or
                                     destruction of the Government property. For example, the
                                     Government will hold the Contractor responsible for the
                                     destruction or loss of weapon(s), body armor, radios or any
                                     other items lost, damaged, or destroyed by the Contractor’s
                                     employees.
                                 •   GFP shall be stored at the location designated by the
                                     Government.
                            Property Records to include inventories shall remain on file with the
                             Contractor during the entire contract period, or as otherwise directed
                             by the Government. These records shall be centrally maintained at the
                             Contractor’s Headquarters Office and be made available to the
                             Government upon request for the purpose of periodic compliance
                             reviews.

 C.19.3
          The CSO property inventory report shall provide, at a minimum:
          • The location of the inventory:
                        The District, site, and storage location for shared GFP.
                            The name of the CSO to whom GFP is issued.
          •    A description and unit quantity of all non-serialized GFP (e.g., 15 holsters, right-
              handed, 4 inch, uniforms, pocket identification badge, handcuff case). Handcuffs,
              although serialized, do not have to be listed individually.
          •   A description of all serialized GFP, e.g., weapon, make, model; serial number and bar
              code listed under its individual identification line, along with the name of the CSO to
              whom it is issued.

 C.19.4
          The Contractor shall ensure that each CSO is properly equipped and using only
          Government furnished property while performing under this contract (CMs and DS’s are
          prohibited from using GFP and shall not be issued any of the items listed above in this
          Statement of Work).
                                                  C-58
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 60 of 78 PageID #: 192




 C.19.5
          The Contractor shall ensure CSOs return all Government furnished equipment to the
          Government’s designated storage area at the completion of the CSOs shift. Under no
          circumstances shall the Contractor or its employees (CSOs) remove any Government
          issued property from the duty station, with the exception of the CSO uniform, body armor
          and its accessories, unless the removal of such property has been specifically authorized
          in writing by the respective U.S. Marshal. The Contractor shall inform the COR
          immediately when any CSO violates this provision. When such violations occur, the
          Contractor shall also enforce the company’s disciplinary policy. The Government
          reserves the right to prohibit the violator from performing under this contract and will
          exercise any legal rights regarding theft of Government property.

 C.19.6
          All GFP shall be returned to the COR for disposition at the time of:
          • Contract transition to successor contractor.
          • When damaged or inoperable.
          • When, if for any reason an individual is no longer performing in a CSO position, the
              Contractor shall ensure that the CSO/LCSO immediately relinquishes these items and
              returns them to the Government.

 C.19.7 Firearms
        The Government will issue and determine the type of firearms to be used under this
        contract. Furthermore, the Government reserves the right to change the type of firearm as
        deemed necessary at any time during performance period of this contract. The
        Contractor, including all CSOs performing under this contract, shall not use or display
        firearms and any other weapon issued under this contract except as stated within the
        Statement of Work. These weapons shall only be used by qualified CSOs and during the
        CSOs official hours and at their official designated duty location, see Section C.12
        Weapons Qualifications.

 C.19.8 Oleoresin Capsicum Spray
        The Government will issue and determine the type of Oleoresin Capsicum Aerosol (OC
        Spray) devices to be used under this contract. Furthermore, the Government reserves the
        right to change the type of OC Spray as deemed necessary at any time during
        performance of this contract. The Contractor, including all Oleoresin Capsicum Spray
        qualified CSOs performing under this contract, shall use OC Spray devices as appropriate
        and only during the CSOs official hours and at their official designated duty location,
        (see Section C.12.2 Oleoresin Capsicum Spray Qualifications).

 C.19.9 CSO Soft Body Armor Kit
 C.19.9.1
        For life protection purposes, the Contractor shall provide, within 30 days after the
        Contractor directs the approved applicant to perform in an official capacity, one Soft
                                                C-59
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 61 of 78 PageID #: 193




        Body Armor Kit. All soft body armor issued will be in accordance with USMS policy,
        no deviations are authorized, see Attachment J.4(D), USMS CSO Soft Body Armor
        Requirements.

        The Contractor shall ensure that all replacement armor is issued before the
        manufacturer’s ballistic protective component(s) warranty expires. Armor shall not be
        issued more than 30 days in advance of expiration, with the exception, any armor with a
        September expiration data shall be replaced in August.

        After issuance of the initial body armor, should a CSO not have serviceable armor the
        CSO can only perform contract duties with written authorization from the COR.

 C.19.9.2
        The USMS reserves the right to make wearing the soft body armor mandatory for certain
        posts or at certain threat levels in accordance with local rules; otherwise the wearing of
        the armor is at the CSO’s own discretion. In either case, the Contractor shall ensure the
        soft body armor is readily available onsite, serviceable, and fits properly.

 C.19.9.3
        The Contractor shall be required as follows:
        • Ensuring proper fit is the responsibility of the Contractor. Each CSO shall be
           available and measured by the Contractor or its designated representative.
        •   All soft body armor issued to the CSOs is to be inspected for proper fit and
            determined to be free from defects and damage.
        •   All CSOs shall inspect and maintain their soft body armor as recommended by the
            manufacturer.
        •   All soft body armor shall be inspected by the Firearms Instructor during the annual
            weapons qualification and its fit and serviceability recorded on the CSO-014 (see
            Section C.12.1).
        •   Lost or stolen soft body armor shall be reported to the COR within 24 hours from the
            time the item was regarded missing. All lost or stolen body armor shall be replaced
            no-later-than 30 days from the date lost.

 C.19.9.4
        Soft body armor will be replaced by the Contractor at the expense of the Government
        when it is evident that the armor is deteriorating from normal use and wear or when the
        manufacturer’s warranty for the ballistic protective component expires. The Government
        is not responsible for replacement costs when: (1) the armor is lost or stolen; (2) the
        armor is rendered unusable due to negligence or improper alterations; or (3) when the
        armor no longer fits properly due to weight gain or loss on the part of the CSO.

 C.19.9.5
        Alterations to the soft body armor shall only be made by the manufacturer.
                                               C-60
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 62 of 78 PageID #: 194




 C.19.9.6
        All CSO Soft Body Armor is considered Government property and shall be returned to
        the Government at end use. Armor is fitted to an individual and shall not be reissued.
        Replaced armor shall be returned to the COR in the same month new armor is issued.
        New hire body armor is subject to the same time in service requirements for start-up as
        outlined in Section C.7.2.

 C.19.9.7
        Failure to comply with this provision or any COR direction regarding soft body armor
        shall be considered grounds for immediate removal of the CSO, see Section H.9 Removal
        of CSOs and Other Contractor Personnel for Violations of the CSO Performance
        Standards.

 C.20     CONTRACTOR’S PERSONNEL IDENTIFICATION CARDS

 C.20.1
          Within 45 days after commencement of the contract, the Contractor shall provide a
          company identification card to all persons performing in the positions required under this
          contract (see Section C.3, Contractor Personnel). For new hires, the Contractor shall
          issue a company identification card within 45 days after their performance start date.

 C.20.2
          At a minimum, the Contractor’s company identification card shall meet the following
          requirements:
          • Include the company’s logo only. Use of USMS and the Department of Justice’s
              badges, seals, or logos, and titles such as Special Deputy United States Marshal is
              prohibited. Include a clear photograph of the employee.
          •   Indicate the employee’s current height, weight, date of birth, and gender.
          •   Must be wallet size, (approximately 2” x 31/4) similar to a driver's license.

 C.20.3
          The Contractor shall require all personnel to carry the company's identification card at all
          times while performing services under this contract.

 C.21     UNFORESEEN GOVERNMENT CLOSURES
          Uncontrollable or unforeseeable circumstances such as Acts of God or the public enemy,
          acts of the Government in its sovereign or contractual capacity, natural disasters,
          epidemics, quarantine restrictions, inclement weather, administrative closures, special
          Federal or ceremonial events, may cause the Government to close. Under such
          circumstances, the Government will not pay nor shall the Contractor bill for hours that
          were not actually worked by their personnel. Working in these conditions shall be
          preapproved by the COR before the hours are worked.
                                                  C-61
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 63 of 78 PageID #: 195




 C.22     EMERGENCIES
 C.22.1
          In the event of an emergency, the Government reserves the right to direct the activities of
          the CSOs.

 C.22.2
          Emergencies include, but are not limited to, a directive from a federal judge, bomb
          threats, natural disasters, terrorist attacks, or imminent personal danger to a judge, juror,
          witness, attorney, or other court personnel.

 C.22.3
          Under no circumstances shall a CSO refuse to cooperate with such directives when the
          Government or the U.S. Marshal determines that an emergency situation exists. When a
          CSO refuses to cooperate, the Contractor and the COR shall be promptly notified of the
          situation.

 C.22.3.1
        As soon as practicable, the Contractor shall document the event thoroughly and concisely
        in the Daily Activity Log (see Section C.24.2 Daily Activity Log, for additional details)
        and Form CSO-003 Court Facility Security Incident Report.

 C.22.3.2
        The Contractor shall inform the COR immediately when any CSO violates this provision.
        When such violation occurs, the Contractor shall also enforce the company’s disciplinary
        policy. The Government reserves the right to prohibit the violator from performing under
        this contract.

 C.23     OVERTIME AND HOLIDAY PERFORMANCE

 C.23.1 Overtime
 C.23.1.1
        When court proceedings or other court functions continue beyond the court facility’s
        normal hours of operation, the Contractor shall be required by the Government, through
        the direction by the COR and with approval of the CO, to work additional hours. In such
        cases, the COR shall inform the Contractor, in writing, to perform the additional hours.

 C.23.1.2
        In the event the Contractor is required to provide court security services beyond the court
        facility’s normal hours of operation, the Government will apply the basic contract rate
        unless the particular CSO assigned has worked a 40-hour workweek or in accordance
        with the terms of the Contractor’s Collective Bargaining Agreement. However, the

                                                   C-62
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 64 of 78 PageID #: 196




        Government is only liable to pay for these services when the Government requests a
        variation in the schedule and the request results in overtime usage.

 C.23.1.3
        The Government will not reimburse nor shall the Contractor bill for overtime hours
        resulting from the coverage of a regularly scheduled vacant post.

 C.23.1.4
        The Government will not reimburse nor shall the Contractor bill for any overtime hours
        associated with the weapons proficiency testing, medical examinations, orientation, or
        any CSO-related training requirements.

 C.24   REPORTS

 C.24.1 Daily Time and Attendance System
 C.24.1.1
        The Contractor shall provide and maintain at all times an automated and integrated Daily
        Time and Attendance System (T&A System) as an official time and attendance record for
        each court facility authorized CSOs (see Section B.2 and Attachment J.1(C) and
        Attachment J.1(D) for official court facility locations). The T&A System shall have an
        electronic capability for automated recording and storing the CSOs in and out time. The
        T&A System shall comply with the contract invoicing requirements and be capable of
        providing accurate reports and invoices at the District Level.

        The T&A System shall be hosted by the Contractor and made accessible using Contractor
        provided equipment and software with internet access by an invitation-provided user with
        ID and password format which meets Government security standards. The T&A System
        shall be installed during the transition period and be operational on the contract start date.

        The Contractor shall provide the software licenses necessary for each District and the
        USMS Headquarters to access the T&A system as appropriate, see Section C.24.1.3 and
        Section C.24.1.4 below. The Contractor shall provide a contingency plan for backup of
        time and attendance records in the event of a system outage.

 C.24.1.2
        The T&A System shall be provided and managed by the Contractor utilizing an
        approved flexible and secure web-based, automated time attendance application capable
        of managing time and attendance for hundreds of security officers working at multiple
        nationwide locations in compliance with the Federal Government regulations.

        At a minimum, the time attendance application shall be integrated and work seamlessly
        with:
        • Scheduling software capable of fully supporting the complexities of scheduling both
            full and shared-time security guard services from week to week.

                                                C-63
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 65 of 78 PageID #: 197




        •   Payroll processing.
        •   Employee-related human resource requirements. The scheduling function shall be
            capable of scheduling the employee’s leave schedule, penalties, training, and the
            Government’s special functions, unplanned events or overages, emergencies, and
            other potential short-notices.

        The Government anticipates the integrated T&A System shall ensure contract
        compliance, prevent unauthorized time-keeping tampering or manipulation, minimize
        overtime, and minimize both Contractor and Government administrative issues through
        the T&A System detail captured for contract employees at multiple sites with multiple
        pay rate requirements.

 C.24.1.3
        The T&A System shall provide data and reports to both Contractor and Government
        managers with an electronic means to quickly analyze current information and generate
        reports regarding basic and routine managerial information (e.g., headcounts, overtime,
        spending rates, and other).

 C.24.1.4
        The integrated time and attendance system, records, and reports shall be maintained
        centrally by the Contractor and made available to the Government upon request, or as
        otherwise required under the Contract. The T&A System shall be made part of the
        Contractor’s Quality Control Plan, and is subject to Government inspections and audits.

 C.24.2 Daily Activity Log
        The Contractor shall maintain a Daily Activity Log at each post, as directed by the COR.
        The Daily Activity Log shall be maintained on continuous basis and shall capture all CSO
        post-related activities. At the Government’s request, the Contractor shall make the log
        available for review and inspection.

 C.24.3 Court Facility Monthly Statistical Summary Report
        The Contractor shall complete and submit the CSO-002 Court Facility Monthly
        Statistical Summary Report (see Attachment J.3(A)) to the COR by the tenth (10th)
        calendar day of each month. This report is designed to collect statistical information on
        weapons, prohibited items, and incidents that are threatening or appear to threaten the
        safety and security of the Judiciary. In addition to the above, it is also designed to
        capture the details of all incidents involving arrests or detainment and other serious
        incidents such as, disruptive persons, threats, forced entry, illegal weapons, open arrest
        warrants, suspicious packages, occurring inside or outside of the courtroom that are
        detected and/or confiscated or otherwise required CSO action. The Contractor shall
        document the number of hours each CSO performs in the following areas: courtroom
        assignment, travel, and other (as defined in the CSO-002 instructions). The CSO-002
        must be reviewed and signed by the COR prior to forwarding it to the OCS.


                                                C-64
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 66 of 78 PageID #: 198




 C.24.4 Court Facility Incident Report
        A CSO shall prepare and submit the CSO-003 Facility Incident Report (see Attachment
        J.3(B)) whenever involved or observes a suspicious or security-related incident at a court
        facility. With the exception of false alarms or alarm tests, all incidents such as, but not
        limited to: disruptive persons, threats, forced entry, illegal weapons, open arrest warrants,
        suspicious packages, other, shall be reported immediately to the COR of the District on
        CSO-003, within 24-hours of the occurrence.

 C.24.5 Emergency Systems Report
        The Contractor shall provide an electronic monthly Emergency Systems Report to
        confirm the testing, the condition, and the status of all duress alarms, control panels, and
        battery-operated emergency lighting, as required by this contract and as stated in post
        orders. The Contractor shall provide the report to the COR by the tenth (10th) of each
        month. The Emergency Systems Report shall indicate the name of the CSO that
        performed the tests, the date and time the tests were conducted, the location of the alarms,
        control panels and lighting, and be presented in a Government approved format (see
        Section F.3).

 C.24.6 Monthly Activity Report:
        The Monthly Activity Report (MAR) is an official record of reportable activities that
        occur each month within each district. It is used by the USMS daily and is considered to
        be a living repository of information on contract requirements and deliverables. It
        should be updated as information changes and must be certified as complete and
        accurate as of the last day of the month.

         The Contractor shall use the Government provided electronic Court Security Officer
         Monthly Activity Report (MAR) template (see Attachment J.3(G)) and submit an
         electronic copy, tailored for each District, to the Government by the tenth (10th)
         calendar day of each month. The Government reserves the right to add or remove data
         fields to/from the MAR.

 C.24.6.1
       The report compiles information related to many requirements of the contract. A sample
       of the report is included under Attachment J.3(G). The report includes detailed
       information on:
       • Position Summary (Circuit) to include:
                        Start Date
                        Last Med Exam Date
                        Uniform Issue Date
                        Body Armor Expire Date
                        Weapons Qualification Date
                        Phase I Training Completion Date
                        Phase II Training Completion Date
                        Annual Training Completion Date
        •   Staffing by Facility
                                                 C-65
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 67 of 78 PageID #: 199




        •   Vacancies
        •   Billing
        •   Monthly Hours Worked

 C.24.6.2
       The report and data will be reviewed and analyzed by the offices listed below. The
       Contractor shall provide an electronic copy of the data on CD-ROM or other media
       mutually acceptable to the Government and the Contractor. For security and privacy
       reasons, the Contractor is prohibited from transmitting any data to the Government over
       public internet, e-mail or fax systems.

        United States Marshals Service
        Judicial Security Division
        Office of Court Security
        3601 Pennsy Drive
        Landover, MD 20785

        Each designated COR.
        (Refer to respective task orders for the mailing address.)

        Administrative Office of the United States Courts
        One Columbus Circle, N.E.
        Court Security Office, Room G-310
        Washington, DC 20544

 C.24.6.3
       The Government reserves the right, at no cost to the Government, to convert the MAR
       from its present electronic spreadsheet to another standardized Government-provided
       electronic database or other format.

 C.25   QUALITY ASSURANCE
        The Contractor’s Quality Control Inspectors shall conduct inspections in accordance with
        the Court Security Officer and Corporate Quality Control Plans (QCPs) as frequently as
        necessary to ensure effective contract performance, and each court facility shall, at a
        minimum, be inspected on a quarterly basis. The QCPs shall include, but is not limited
        to: contract conformance to include quality of services, schedule/timeliness, and business
        relations.
        •   The QCP shall explain a metric-based inspection procedure that evaluates internal
            controls, procedures and security practices relative to all major areas of contract
            administration and management.
        •   The Contractor shall, at its own expense, undertake necessary or additional quality
            controls when the Contractor’s performance indicates a need for additional quality
            control measures.

                                                C-66
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 68 of 78 PageID #: 200




 C.25.1 Court Security Officer (CSO) Quality Control Plan (QCP)

        The Contractor shall provide to the CO a detailed CSO QCP 30 calendar days after
        contract award.
        • The CSO QCP shall address quality control as it relates to the LCSOs and CSOs
           performing under this contract at the District Level.
        •   LCSO’s and CSO shall not serve as QCIs or perform QCI duties under this contract.

 C.25.1.1
        The Contractor’s QCP is not limited to, but at minimum:
        • Shall demonstrate the Contractor’s ability:
                          To consistently provide the level of service required under the
                           design/detailed SOW.
                          To assure compliance with all applicable statutory and regulatory
                           requirements.
                          To identify and correct negative trends.
        •   Shall include the following:
                          The type and frequency of the Contractor’s quality control actions and
                           inspections.
                          The Quality Control Inspectors (QCI) qualifications.
                          Quality Inspection Checklist Templates.
        •   Shall use a performance metric to measure the QCP considering:
                          High value/critical requirements.
                          Delivery performance.
                          Currency and accuracy of reports.

 C.25.1.2
        The Contractor shall brief the COR immediately of any deficiency discovered during a
        CSO Quality Control Inspection, and provide the COR with a written report detailing the
        deficiency and the corrective action taken within ten (10) calendar days of the incident.

 C.25.2 Corporate Quality Control Plan (QCP)
        • Additionally the Contractor’s QCI shall conduct inspections in accordance with the
           Corporate QCP as frequently as necessary to ensure effective contract management.
           The Corporate QCP shall include, but not be limited to:
                          Business relations with the USMS Headquarters staff.
                          Management of key personnel.
                          Cost control.
                          Compliance with Small Business Subcontracting Plan.
                                               C-67
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 69 of 78 PageID #: 201




                             Compliance with System for Award Management (SAM)
                              Requirements.
        •   The Contractor shall provide to the CO a detailed Corporate QCP 30 calendar days
            after contract award.

  C.25.3 QCI Travel
        QCI travel is not reimbursable under CLIN #4, CSO Reimbursable Travel, and is the
        responsibility of the Contractor.

 C.25.4 Records
        All reports shall remain on file with the Contractor during the entire contract period or as
        otherwise directed by the Government. These records shall be centrally maintained at the
        Contractor’s Headquarters Office and be made available to the Government for the
        purpose of periodic compliance reviews or upon the request of the Government.

 C.25.5 Government Assurance and Reviews
        The Government shall use any method deemed necessary to ensure the Contractor and
        contract employees are following the terms of the contract. These methods are not
        limited to, but include the following:
        • Unannounced record audits.
        • Surveillance by USMS staff.
        • Unannounced Facility Security (intrusion) Tests.
        • Surveys of Contractor performance.

 C.26   PHASE IN AND PHASE OUT TRANSITION PERIOD

 C.26.1 Phase-In and Phase-Out Transition Table

               Days                 Successor Contractor              Incumbent Contractor*
                                         (Phase-In)                         (Phase-Out)
        60 days prior to                                         If the Incumbent Contractor is
        the end of contract                                      not the awardee, the Incumbent
        performance in the                                       Contractor shall commence all
        final contract                                           activities necessary to fully
        period                                                   exercise the approved Phase-
                                                                 Out Transition Plan.
        60 days prior to       The Contractor shall begin        The Contractor shall begin
        the end of contract    Phase-In activities by working    Phase-Out activities by working
        performance in the     simultaneously with the           simultaneously with the
        final contract         incumbent contractor toward a     successor contractor toward a
        period                 seamless 60 day Phase-In          seamless 60 day Phase-In
                               period, and ensuring a smooth     period, and ensuring a smooth
                               and complete transition occurs    and complete transition occurs
                               on the start date of the new      on the start date of the new
                                                 C-68
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 70 of 78 PageID #: 202




                               contract. As a minimum, the         contract. As a minimum, the
                               transition activities shall         transition activities shall
                               include:                            include:
                                   •   Transfer of knowledge,         •   Transfer of knowledge,
                                       experience, and lessons            experience, and lessons
                                       learned to the new                 learned to the new
                                       Contractor.                        Contractor.
                                   •   Assistance in start-up to      •   Assistance in start-up to
                                       ensure no disruption in            ensure no disruption in
                                       service and a smooth               service and a smooth
                                       transition.                        transition.
                                   •   Appropriate transfer of        •   Appropriate transfer of
                                       property, documentation            property, documentation
                                       or personnel, as agreed            or personnel, as agreed
                                       to, between the parties            to, between the parties
                                       and the COR.                       and the COR.

 *Note: Once contract is awarded, the Successor Contractor becomes the Incumbent Contractor.

 C.26.2
          Within 90 days following contract award, the Contractor shall submit to the Contracting
          Officer for approval a Phase-Out Transition Plan. At a minimum, the transition plan shall
          address the transfer of all digital and hard copies of in-progress working files, historical
          files, briefings for incoming personnel, timelines and standards for completion, see
          Section F.3(a)15.




                                                  C-69
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 71 of 78 PageID #: 203




 PART I – SCHEDULE

 SECTION H – SPECIAL CONTRACT REQUIREMENTS

 H.1   SUBCONTRACTING RESTRICTION

       (a)   Except as specifically stated in this contract (see Section I FAR 52.244-2
             Subcontracts (Oct 2010)) or approved in writing in advance by the Contracting
             Officer, the Contractor shall not subcontract any work under this contract. It is
             contemplated that approval will be given for subcontracting certain phases of the
             work when, in the opinion of the U.S. Marshals Service, such subcontracting will
             not adversely affect the quality of delivery of services nor the difficulty or cost of
             inspection and testing. All requests for approval to subcontract must be submitted
             in writing to the Contracting Officer for consideration and approval.

       (b)   Consistent with FAR requirements, this RFP requires the submission of a small
             business subcontracting plan that will be evaluated as part of the selection
             process. Applicable USMS subcontracting goals are provided in Section L.8
             Small Business Subcontracting Program of this RFP. In establishing plans and
             setting goals, offerors shall consider the restrictions in this provision as the
             controlling requirement. Accordingly, subcontracting plans may identify needs
             other than CSO services (e.g., indirect corporate requirements) and appropriate
             strategies to acquire direct portions of CSO work requirements if and when
             authorized by the USMS Contracting Officer.

       (c)   Consistent with FAR requirements (see Section I FAR 52.219-9 Small Business
             Subcontracting Plan), Individual and/or Summary Subcontracting Reports of the
             subcontracted work are required semi-annually, no later than 30 days after the
             close of the reporting periods (March 31st and October 30th), and 30 days after
             contract completion.

 H.2   INDEMNIFICATION

       (a)   Hold Harmless and Indemnification Agreement: The Contractor shall save and
             hold harmless and indemnify the Government against any and all liability claims
             and costs of whatsoever kind and nature for injury to or death of any person or
             persons and for loss or damage to any Contractor property or property owned by a
             third party occurring in connection with or in any way incident to or arising out of
             the occupancy, use, service, operation, or performance of work under the terms of
             this contract, resulting in whole or in part from the acts or omissions of the
             Contractor, any subcontractor, or any employee, agent, or representative of the
             Contractor or subcontractor.




                                              H-1
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 72 of 78 PageID #: 204




       (b)   Government’s Right of Recovery: Nothing in the above paragraphs shall be
             considered to preclude the Government from receiving the benefits of any
             insurance the Contractor may carry which provides for the indemnification of any
             loss or destruction of, or damage to property in the custody and care of the
             Contractor, where such loss, destruction or damage is to Government property.
             The Contractor shall do nothing to prejudice the Government's right to recover
             against third parties for any loss, destruction of, or damage to Government
             property, and upon request of the Contracting Officer shall, at the Government’s
             expense, furnish to the Government all reasonable assistance and cooperation,
             including assistance in the prosecution of suit and the execution of instructions of
             assignment in favor of the Government, in obtaining recovery.

 H.3   INSURANCE COVERAGE

       (a)   The Contractor must acquire adequate insurance and maintain this insurance
             during the entire contract period of performance. Insurance coverage must be
             obtained at the Contractor’s expense and provide, at minimum, the following:

             (1)    $100,000 per incident minimum Workman’s Compensation and
                    Employee’s Liability Insurance
             (2)    General public liability insurance covering all duties, services, and work to
                    be performed under this contract. The insurance provides limits of liability
                    for bodily injury not less than $2,000,000 per person and $5,000,000 for
                    each occurrence, and property damage limits of liability of not less than
                    $200,000 for each accident. The general liability policy must name the
                    “The United States of America, action by and through the Department of
                    Justice,” as an additional insured with respect to operations performed
                    under this contract.
             (3)    Automobile Liability Insurance written on the comprehensive form of
                    policy of $1,000,000 per person and $5,000,000 per occurrence for bodily
                    injury, and $200,000 per occurrence for property damage.

       (b)   Each liability policy must include the following provision:

             “It is a condition of this policy that the company shall furnish written notice to the
             Department of Justice, in care of the issuing office, 30 days in advance of any
             reduction in or cancellation of this policy.”

       (c)   Insurance is to be effective throughout the term of the contract. The Contractor
             shall furnish evidence to the Contracting Officer of the required insurance,
             certified true copies of liability policies and manually countersigned
             endorsements of any changes thereto within 14 calendar days prior to the start of
             the period of performance, and upon request. Renewal policies must be furnished


                                              H-2
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 73 of 78 PageID #: 205




              not less than two (2) calendar days prior to the expiration of current policies, and
              upon request.

 H.4   NOTIFICATION OF ADVERSE AND POTENTIAL ADVERSE CLAIMS
       AGAINST COMPANY

       In addition to the disclosures required in FAR 52.209-5(b) Certification Regarding
       Responsibility Matters which includes notification in the event the Contractor or any
       Principal is debarred, or is indicted or convicted of certain crimes, or is delinquent in
       payment of taxes, the Contractor shall also be required, during the term of the contract, to
       notify the USMS Contracting Officer of any potential claim or the commencement of any
       proceeding against the Contractor that could have a material adverse effect on the
       business of the Contractor or the Contractor’s ability to perform under this contract.
       Notice shall be given in writing within ten (10) days after the Contractor obtains
       knowledge of such potential claim or proceeding. Such claims and proceedings requiring
       notification shall include, but are not limited to, those under any applicable labor law,
       bankruptcy law, state and federal tax law, and for breach of contract, fraud,
       embezzlement, defalcation, intentional tort, or default on any financial obligation.
       Contractor shall also be required to give notice of any threatened cancellation of any
       required insurance policy. Notification of such claims and proceedings shall not be the
       sole basis for contract termination, but may be considered in determining responsibility
       of the Contractor.

 H.5   SPECIAL STANDARDS OF RESPONSIBILITY REVIEWS

       The Government will monitor the Contractor’s Special Standards of Responsibility
       through quarterly reviews of updated information to be provided by the Contractor in
       accordance with this clause. The financial statements/personnel updates shall consist of
       the same information required under Section L Special Standards of Responsibility and
       Section J.9 Special Standards of Responsibility and shall be provided as follows:

       •   Periodic Reviews, the Contractor shall provide to the CO updated financial statements
           upon request.
       •   Annual Option Period Review, prior to exercising contract option periods the
           Contractor shall provide to the CO current certified financial statements of its most
           recent fiscal year and updates to the key personnel no later than March 31st in each
           contract period.

 H.6   LICENSES

       The Contractor shall secure and maintain in a current status all required licenses and
       permits applicable to the lawful functioning within the locations listed in Section B,
       Supplies or Services and Prices / Costs. In doing so, the Contractor shall furnish evidence
       to the Contracting Officer, of a company license (state and/or local) authorizing the


                                               H-3
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 74 of 78 PageID #: 206




       company to provide guard service within that state and/or locality, or evidence of
       application for same, within 14 days after request by the Contracting Officer.

 H.7   FORCE POLICIES

       The Contractor shall ensure that its employees fully comprehend and comply with the
       following policies:
       • Section J.4(A) USMS Policy 14.15 Use of Force
       •     Section J.4(B) USMS Policy 14.16 Less-Than-Lethal Devices
       •     Section J.4(D) Department of Justice Policy Statement Use of Deadly Force

 H.8   FACILITY SURVEY PRIOR TO ASSUMING/COMMENCING CONTRACT
       PERFORMANCE

       After the award, but prior to performance, the Contractor shall coordinate a facility
       survey with the COR for purposes of familiarizing each Contractor personnel with the
       CSO post assignment records and the Judicial Security Plan designed specifically for that
       facility. A facility survey must also be performed on the first day of duty for each
       Contractor personnel hired after implementation of the contract.

 H.9   REMOVAL OF CSOs AND OTHER CONTRACTOR PERSONNEL FOR
       VIOLATIONS OF THE CSO PERFORMANCE STANDARDS

       (a)      The Contractor shall be responsible for providing employees that meet the
                qualifications and requirements established under the contract. Any employee
                provided by the Contractor, to include the District Supervisor (DS) and Contract
                Manager (CM), that fails to meet the CSO performance standards set forth in
                Section C may be removed from performing services for the Government under
                this contract upon written request of the Contracting Officer.

       (b)      The United States Marshals Service reserves the right at all times to determine the
                suitability of any Contractor employee to serve as a CSO, DS, or CM. Decisions
                rendered under any dispute resolution process, including assisted settlement,
                negotiation, consultation, mediation, mini trials, arbitration or any other process
                available to the contractor and its employees shall not be binding upon the United
                States Marshals Service. Any decision to continue a Contractor employee in a
                CSO, DS, or CM capacity will be made solely by the USMS Office of Court
                Security on a case-by-case basis in accordance with the requirement to safeguard
                the Federal judicial process, the Judiciary, citizens, and property as per policies
                and directives governing Office of Court Security operations.

       (c)      Any employee provided by the Contractor that the Contracting Officer asserts has
                failed to meet the performance requirements set forth in Section C Statement of


                                                H-4
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 75 of 78 PageID #: 207




              Work, may be removed from performing services under this contract. The United
              States Marshals Service reserves the right to temporarily remove a CSO, DS, or
              CM under investigation for an alleged serious performance standard violation or
              criminal charge from performing under the contract. The individual’s firearm and
              credential must be returned to the USMS until the alleged incident is resolved. A
              determination by the Contractor that an employee’s performance can be corrected
              by discipline and/or other measures and continue to meet the terms of the contract
              shall be made in writing to the Contracting Officer. The Contracting Officer and
              Office of Court Security shall make the final determination of suitability.

       (d)    If requested by the Contracting Officer or a designated representative, the
              Contractor shall provide a written explanation to the Contracting Officer,
              providing the facts and argument regarding the proposed removal of an
              individual. In the event that the Contracting Officer or designated representative
              has requested the removal, a written response from the individual subject to the
              removal, if any, and a written statement of the Contractor’s position on the
              removal of an individual must be forwarded to the Office of Court Security,
              through the Contracting Officer, within 15 days of the initial removal notice for a
              final decision.

       (e)    Notwithstanding the requirements of H.9(b), above, any employee provided by
              the Contractor that engages in actions such as misuse of weapons or credential
              that have been provided, removal of assigned weapons or credential from the
              courthouse/site, improper activity related to a jury, or engages in criminal
              conduct, whether on or off-duty, or any other activity that affects the integrity of
              the judicial process or is likely to compromise the security of the courts, shall be
              removed from performing services for the Government under this contract, and
              shall not be reassigned to this contract without the concurrence of the Contracting
              Officer. The Contractor shall notify its employees of this requirement and shall
              post this requirement in a conspicuous location.

       (f)    The Contracting Officer will forward copies of all correspondence pertaining to
              the removal of the Contractor’s employee(s) to the COR responsible for
              overseeing contractor performance in the district.

       (g)    These procedures do not apply to situations where a CSO is removed for failure to
              meet the contract’s medical and/or physical qualification standards and/or
              firearms qualifications.

 H.10 PROCEDURES FOR ADDRESSING COURT SECURITY OFFICER (CSO)
      MISCONDUCT OR FAILURE TO PERFORM

       The Contractor shall report an alleged misconduct or failure to perform to the COR
       immediately. Failure to report performance violations to the Government may result in


                                               H-5
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 76 of 78 PageID #: 208




       liquidated damages. Alleged misconduct and/or performance violations will be
       processed as follows:

       (a)    Upon receipt of notification of an alleged misconduct and/or performance
              violation, the Contracting Officer will request the Contractor to investigate the
              alleged action. The Contractor shall investigate the alleged action and in all cases,
              report the results of the initial investigation to the Contracting Officer within 14
              calendar days (two weeks, without regard for intervening weekends or holidays)
              after the request was sent to the Contractor by the USMS. The results of the
              investigation shall include all investigative supporting documents, and the
              Contractor’s recommendation for disciplinary action.

       (b)    Based on a thorough review of the data provided by the Contractor‘s investigation
              and the information provided by USMS, if the Government does not agree with
              the proposed disciplinary action the Government may request the Contractor to
              reconsider its proposed remedy. Any required re-consideration or re-investigation
              shall be submitted to the Contracting Officer by close of business on the seventh
              (7) calendar days (one week, without regard for intervening weekends and
              holidays) after the request was sent to the Contractor by the USMS.

 H.11 KEY PERSONNEL

       (a)    “Key Personnel” for the purpose of this contract are principals, supervisory
              personnel, and qualified training instructors and weapons qualification instructors.

              •   A principal is defined as an officer, director, owner, partner, managing
                  member or any person having a primary management role within the business
                  entity.
              •   Supervisory personnel are considered to be Contract Managers and District
                  Supervisors.
              •   Qualified training instructors and weapons qualifications instructors are
                  required to meet minimum certification and experience requirements. These
                  personnel are individually approved and as such are considered to be key
                  personnel for the sole purpose of requiring written USMS approval and
                  consent prior to their conducting Training or Weapons Qualifications (see
                  paragraph H.11(c) below).

       (b)    The Government shall request background investigations on all principals and
              supervisory personnel (other than proposed incumbent supervisory personnel)
              prior to award of the contract and prior to the exercise of any option period, at its
              discretion. Background investigations shall include but are not limited to credit
              checks and National Agency Check (NAC) – which includes a systems and
              fingerprint check. All required forms and information needed to initiate


                                               H-6
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 77 of 78 PageID #: 209




             background investigations for Key Personnel shall be submitted to the
             Contracting Officer on request. Investigations will be initiated via the e-QIP
             portal and completed by the National Background Investigation Branch (NBIB).

       (c)   Following award the Contractor shall:

             •   Notify the USMS Contracting Officer of all Key Personnel for the contract
                 and any change to the Key Personnel during the performance of the contract.
                 The Contractor shall not make a diversion or substitution of any supervisory
                 personnel, qualified training instructors, or weapons qualification instructors
                 without the written consent of the Contracting Officer.
             •   During the first 90 days of performance, no substitution of supervisory
                 personnel will be allowed unless the substitution is necessitated by illness,
                 death or termination of employment. In any of these events, the Contractor
                 shall notify the USMS Contracting Officer within two (2) business days of
                 knowledge by the Contractor and provide the information required in Section
                 H.11(b) and the following paragraph. After the initial 90-day period, all
                 proposed substitutions shall be submitted in writing within two (2) business
                 days to the USMS Contracting Officer for approval.
             •   All requests for substitutions of supervisory personnel must provide a detailed
                 explanation of the circumstances necessitating the proposed substitutions,
                 complete resumes for the proposed substitutes, and any additional information
                 requested by the USMS Contracting Officer. The qualifications of any
                 proposed substitutes must meet or exceed the contract requirements. The
                 USMS Contracting Officer will notify the Contractor within 15 calendar days
                 after receipt of all required information of the decision on substitutions.
             •   Qualified training instructors and weapons qualification instructors must be
                 certified and/or meet the minimum contract qualification requirements. Each
                 proposed instructor requires written USMS approval and consent prior to
                 conducting Training or Weapons Qualification. Approval is required for
                 initial proposed instructors provided with the Training Plan and proposed
                 submissions as required by vacancy or other need. In the event of a vacancy
                 or other need, any immediate training requirements must be met by the
                 Contractor with approved instructors. The USMS will notify the Contractor
                 within five (5) calendar days after receipt of all required information of the
                 decision on substitutions.

 H.12 LIABILITY FOR START-UP

       (a)   Start-up - The Government will only be liable for start-up incurred by the
             Contractor. If the Contractor does not provide a complete uniform as stated in




                                              H-7
Case 1:21-mc-00001-CBK Document 11-6 Filed 06/09/21 Page 78 of 78 PageID #: 210




             Section C to a CSO during a contract performance period, the Government will
             not reimburse the Contractor for the uniform element of start-up.

       (b)   The Government will not reimburse the Contractor for start-up associated with
             hiring individuals in excess of the number of personnel required for the CSO
             positions authorized in Section B Supplies or Services and Prices/Costs or
             subsequent positions authorized by the CO.

       (c)   Additionally, the Government will not be liable for start-up caused by turnover of
             Contractor employees or when previously approved CSOs fail either preliminary
             or background investigations, except those specific cases set forth in the
             Statement of Work C.7, Turnover.

       (d)   Medical Qualification – This is only for the biennial physical. The USMS does
             NOT reimburse the vendor for supplemental visits.

 H.13 NOTICE REGARDING BLOOD BORNE/AIR BORNE PATHOGENS
      EXPOSURE

       (a)   The Contractor is hereby provided notice that there is risk of occupational
             exposure to potentially infectious materials for their employees under this
             contract. It is the Contractor’s responsibility to inform its employees of this risk.

       (b)   The Contractor shall formally document the acknowledgment of its employees
             that they have been made aware of the associated risks and that the Contractor is
             responsible for ensuring that they take self-protective measures whenever they are
             subject to such exposure.

       (c)   The Contractor shall ensure that its employees are made aware that they should
             not be handling prisoners or accessing cellblock areas on a routine basis as this is
             not a requirement of the contract and puts the employee at a high level of risk of
             infection.

       (d)   Any cost to the Contractor associated with their compliance to this portion of the
             contract is the responsibility of the Contractor.




                                              H-8
